 246DECISIONS OF NATIONAL LABOR` RELATIONS BOARDGearhart-Owen Industries, ,Inc., and,United Steel-workers of America,AFL-CIO. Cases 16-CA-5955, 16-CA-5990, and 16-RC-6645October 5, 1976DECISION, ORDER, AND DIRECTION OFTHIRD ELECTIONBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSOn November 25, 1975, Administrative'Law JudgeWilliam J. Pannier III issued the attached Decisionin this proceeding. Thereafter, the Respondent filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order with the followingmodifications.We do not agree with the Administrative LawJudge's conclusion that Respondent violated Section8(a)(3) and (1) by moving the machine of Calvin Ap-ple to a position closer to the foreman's office. Therecord shows that Apple's machine was the last onein a line immediately adjacent to an area where theRespondent desired to install additional machinerywhich could take advantage of the outside wall as acooling tower. In order to provide the necessaryspace, Apple's milling machine and a lathe locatedacross the aisle from Apple's machine were movedfrom the last in line position on the aisle to the frontof the line.The General Counsel contended that Apple's ma-chine was moved closer to Foreman Rosenthal's of-fice so that Rosenthal could keep Apple under hisview. There is no question that Apple was one of themost active and outspoken advocates of the Union inRespondent's plant and that Respondent's officialswere well aware of this fact. However, the recordshows that a new machine was installed in the areawhere the lathe and milling machine had been locat-ed and that the immediate area where these machineshad been located was used to store materials thatwere to be processed in the new machine. In addi-tion, the record also shows that Rosenthal spends ap-proximately 90 percent of his time out of the office inthe production area thus militating against the claimthatApple was moved closer to the office so thatRosenthal could watch him. Even though Rosenthalstated that he wanted to watch Apple, this incidentoccurred shortly after the machine had been movedwhen a coworker who had stopped to talk to Applewhile both were on worktime was directed by Rosen-thal to return to work.' In these circumstances, weconclude thatRespondent'smoving of CalvinApple's machine did not violate Section 8(a)(3) and(1) of the Act and that Rosenthal's statement regard-ing "watching" Apple did not create the impressionofunlawful surveillance in violation of Section8(a)(1) of the Act. Accordingly, we shall dismissthose portions of the complaint.We agree with the Administrative Law Judge that(1) the conduct of Supervisor Rutledge on January29, 1975, in removing and destroying union literatureplaced on the tables in the break area and his vocalthreat, while standing in the production area, to firewhoever was responsible for placing the literaturethere, and (2) President Owen's January 30, 1975,statement to Calvin Apple that Respondent intendedto limit employee movement in the'plant during non-work time necessarily interfered with the election ofFebruary 12, 1975, and requires that the election beset aside and a third election conducted 2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that the Respondent, Gear-hart-Owen Industries, Inc., Fort Worth, Texas, its of-ficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order asmodified:1.Strike the last comma in paragraph 1(a) andsubstitute a period and delete the remaining phrase.2.Delete paragraph 1(b) and substitute the follow-ing:"(b) Suspending employees for engaging in unionor protected concerted activities, and limiting wageincreases because employees support a labor organi-zation."3.Delete paragraph 2(b) and reletter the followingparagraphs accordingly.4.Substitute the attached notice for that of theAdministrative Law Judge.1Apple testified that since the move of his machine fewer employeesstopped to talk to him while he was at his machineBecause of this conclusion, we find it unnecessary to consider the Ad-nunistrative Law Judge's conclusions that certain employees subsequentlyfound to be supervisors engaged in improper electioneering while standingin line to vote.226 NLRB No. 43 GEARHART-OWEN INDUSTRIES, INC.247IT IS FURTHER ORDERED that the -election conductedon February 12, 1975, in Case 16-RC-6645 be, and ithereby is,set asideand that Case 16-RC-6645 be,and it hereby is, remanded to the Regional Directorfor the purpose of conducting a thirdelection.[Direction of Third Election andExcelsiorfoot-note omittedfrom publication]APPENDIX-NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act, as amended,gives all employees the following rights:To organize themselves ,To form,join,or support unionsTo bargain as- a group through a representa-tive they choose .-To-act together for collective bargaining orother mutual aid or protectionTo refrainfromany or all such activity ex-cept to the extent that the employees'bargain-ing representative and` employer have a collec-tive-bargaining agreement which imposes alawful requirement that employees becomeunion members, -WE WILL NOT threaten you with discharge forengaging in union activity.WE WILL NOT promulgate and enforce a no-distribution rule which prohibits-you from dis-tributing union literature in nonworking areas ofour plant on nonwork time.WE WILL NOT threaten to impose and will notimpose rules which prohibit you from enteringother departments,where our purpose is to pre-vent you from engagingin activities in supportof a labor organization and-where our purpose isto warn you how strictly operations will be con-ducted if you select a -collective-bargaining rep-resentative.-WE WILL NOT threaten you for engaging in ac-tivities protected by the National Labor Rela-tions Act.WE WILL NOT issue and place in your person-nel files, or in other records which we maintain,notices and employee counseling records be-cause you have engaged in activity in support ofa labor organization or because you have en-gaged in activity protected by- the National La-bor Relations Act.WE WILL, NOT limit your wage increases be-cause you engage in activity in support of a la-bor organization or because you engage in activ-ity protected by the National LaborRelationsAct.WE WILL NOT suspend you because you engagein activitesin support of a union or because youengage inactivity protected by the National La-bor Relations Act.WE WILL NOT in any manner interfere with anyof your rights set forth above whichare guaran-teed by the National Labor Relations Act.WE WILL remove from theirpersonnel files,and from any other records whichwe maintain,the employee counseling record which we issuedtoCalvin Apple on March 17, 1975, and thewritten records which we prepared on March 5,1975, concerning the protected concerted activi-ties in which Kathy Shaver and Judy Wooddellparticipated.WE WILL rescind the rule which we promulgat-ed and posted on February 25, 1975, prohibitingyou from entering any department in which youwork.-WE WILL reappraise the performance of Jim-my Apple, using the same criteriaas 'weappliedto other employees in April 1975, excluding anyconsideration of the union or protectedconcert-ed activities in which he may engage, and wewillmake Jimmy Apple whole for, anylosses hemay have sustained because of our discrimina-tion against him in. April 1975, whenwe evaluat-ed him for a wage increase.GEARHART---OWEN INDUSTRIES, INC.DECISIONSTATEMENT OF THE CASEWilliam J. Pannier III, Administrative Law Judge: Thismatter was heard-by me in Fort Worth, Texas, on August 4and 5, 1975.1 On April 30, the Regional Director for Re-gion 16 issued a complaint and notice of hearing based onan unfair labor practice charge in Case 16-CA-5955 andalleging violations of Section 8(a)(1) and(3) of the Nation-alLabor Relations Act, as amended, 29 U.S.C. §151,etseq.,herein called the Act. On May 2, the Acting RegionalDirector for Region 16 issued a report on objections, orderconsolidating cases, and notice of hearing, consolidatingfor hearing with the issues posed in Case 16-CA-5955 cer-tain other-issues raised by objections to the second electionconducted in Case 16-RC-6645. Thereafter, on June 9, theRegional Director for Region 16 issued an order consoli-dating-cases,consolidated complaint and notice of hearing,consolidating for hearing with Cases 16-CA-5955 and 16-RC-6645 allegations of additional violations of Section1Unless otherwise stated, all dates occurred in 1975 248DECISIONS OF NATIONAL LABOR RELATIONS BOARD8(a)(1) and (3) of the Act and based on an unfair laborpractice charge filed on April 2 and amended on June 4 inCase 16-CA-5990.All parties have been afforded full opportunity to ap-pear, to introduce evidence, to examine and cross-examinewitnesses, and to file briefs. Based on the entire record, onthe briefs submitted, and on my observation of the de-meanor of the witnesses, I make the following:FINDINGS OF FACT1. JURISDICTIONAt all times material herein, Gearhart-Owen Industries,Inc.,herein called Respondent, has been a corporationduly organized under and existing by virtue of the laws ofthe State of Texas and has been engaged in the business ofmanufacturing oil well completion equipment at a facilitylocated in Fort Worth, Texas. During the preceding 12months, a representative period, Respondent, in the courseand conduct of its business operations, purchased and re-ceived goods and materials valuedin excessof $50,000which were shipped directly from States of the UnitedStates,other than the State of Texas, to Respondent's FortWorth facility.Moreover, during this same period, Re-spondent, in the course and conduct of its business opera-tions, "sold and caused to be shipped from its Fort Worthfacility directly to States of the United States, other thanTexas, goods and materials valued in excess of $50,000.Therefore, I find, consistent with Respondent's admis-sionin the pleadings, that at all times material herein Re-spondent has been an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THELABOR ORGANIZATION INVOLVEDUnited Steelworkers of America, AFL-CIO, hereincalled the Union, has been a labor organization within themeaning of Section 2(5) of the Act, at all times materialherein.concerted activities and by issuing and causing warningnotices to be placed in the personnel files of Kathy Shaverand Judy Wooddell because these two employees had en-gaged in union or protected concerted activities?4.Whether Respondent violated Section 8(a)(3) and (1)of the Act by moving the location of employee CalvinApple's machine on March 10 to a point where he could bemore closely observed, because Apple had engaged inunion or protected concerted activities, and whether Re-spondent's production foreman, Buck Rosenthal, on thatsame date, made comments creating the impression of sur-veillance of Apple's union or concerted activities in viola-tion of Section 8(a)(1) of the Act?5.Whether Respondent, through Plant SuperintendentGeorge Smith, violated Section 8(a)(1) of the Act by issu-ing a warning notice and causing it to be placed in CalvinApple's personnel file on or about March 17?6.Whether Respondent, through Owen, in April, coer-cively solicited an employee to find another job because ofhis union activities and support, and offered employees amonetary inducement to cease engaging in union activitiesand to terminate their employment with Respondent?7.Whether Respondent violated Section 8(a)(3) and (1)of the Act by suspending employee Johnnie E. Brunette onFebruary 13 for a 3-day period?8.Whether Respondent violated Section 8(a)(3) and (1)of the Act by applying its wage review program in April todeny wage increases to employees Jimmy Apple and Bru-nette?9.Whether Respondent's supervisors and managementpersonnel electioneered in the voting line during the sec-ond election in Case 16-RC-6645, whether Respondentviolated the terms of a settlement agreement in Case 16-CA-5749, or whether employees were precluded from soli-citing for the Union during nonwork time; if any of thisconduct occurred, was it sufficient in magnitude to warrantsetting aside the second election and directing a new elec-tion?IV SEQUENCE OF EVENTSIII. ISSUES1.Whether Respondent,' through Supervisor GeorgeRutledge, violated Section 8(a)(1) of the Act on or aboutJanuary29, bythreatening employees with discharge forengaging in union activity or other protected concerted ac-tivity, and by orally promulgating and enforcing a no-dis-tribution rule which prohibited distribution of union litera-ture in nonworking areas during nonworking time?2.WhetherRespondent, through its president, HarroldD. Owen, violated Section 8(a)(1) of the Act by orally're-stricting employee-movement through the Fort Worth fa-cility on January 30 with the object of curtailing union orprotected concerted activities and by promulgating a writ-ten rule on February 25 which restricted employee-move-ment for the purpose of curtailing union or protected con-certed activities?3.Whether, on or about March 5, Respondent, throughOwen, violated Section 8(a)(1) of the Act by threateningemployees with reprisals for engaging in union or protectedA. The December 1974 AgreementsThe filing of the petition iii Case 16-RC-6645 led to anelection on August 1, 1974, in which the Union did notreceive 'a majority of the votes cast and following which theUnion filed objections to the conduct of the election andthe unfair labor practice charge in Case 16-CA-5749. InDecember 1974, representatives of Respondent and theUnion met at the Board's Fort Worth Regional' Officewhere agreement was reached to set aside the firstelectionand conduct a second election and, additionally,to settlethe unfair labor practiceissuesposed in Case 16-CA-5749.The settlement agreement in Case 16-CA-5749 ap-proved by the Regional Director on January 2, provides,interalia,that Respondent will not promulgate,maintainin effect, enforce, or apply any rule or regulations prohib-iting employees from solicitmg on behalf of the Union dur-ing nonwork time; will not discharge,refuse reinstatementto or discriminatorily apply its merit wage review programto employees because of their concerted or union activities; GEARHART-OWEN INDUSTRIES, INC.will not interrogate employees, create the impression ofsurveillance of employees' union or concerted activities,threaten employees with loss of employment or existingbenefits because of their union membership or activities orbecause they have given testimony to the Board; will not"restrict the movement of our employees throughout ourplant simply for the purpose of curtailing their union orconcerted activities," and, will rescind the rule in the"Company Policy Book" which reads:Solicitation for any cause dung working hours with-out prior written approval by an officer of the compa-ny is prohibited. Working hours is defined as that timeduring which you are required to be on the companypremises including coffee breaks, rest periods, andlunch periods.In addition to the understandings embodied in thesettle-ment agreement, the parties also reached certain privateunderstandings. Thus, included in the unfair labor practicechargewasanallegation that Respondent had dischargedemployee Herman Langford unlawfully. However, at thismeeting Union Staff Representative L. H. Brantley ap-pears to have agreed that the discharge had been effectedbecause of Langford's involvement with narcotics-a mostseriousmatter for Respondent which handles explosivesunder a Federallicenseissued by the- same authority whichpolices drug offenses and which takes a dim view of licens-ing to handle explosives firms whose employees are in-volved with narcotics. Thus, Respondent and the Unionagreed, independent of Regional Office personnel, that theportion of the charge concerning Langford's terminationwould be withdrawn and that Respondent would make aprivate, non-Board settlement with Langford. The partiesfurther agreed that Langford'snamewould not be men-tioned during the campaign.A second agreement involved the submission of the eligi-bility list for the second election, which the parties tenta-tively agreed would be conducted on February 12, subjectto approval by the Regional Director for Region 16, andwith regard to which the Union filed a waiver requestingthat -the election be conducted "notwithstanding the un-remedied unfair labor practice in Case No. 16-CA-5749."The waiver was signed on January 27 and the report onobjections, order consolidatingcases,and notice of hearingstatesthat on this basis "no objectionable conduct hasbeen considered that relates to that which is covered by thewaiver,unlessit occurred after January 27, 1975." By tele-gram dated January 30, the Regional Office advised theparties that the rerun election would be conducted on Feb-ruary 12 and that the eligibility period would commence asof the payroll period' ending immediately prior to this date,with the eligibility list to be submitted on Friday, January31. This was, in fact, the date on which Respondent sub-mitted the list to Region 16.Yet,MillingMachine Operator Calvin Apple, who hadbeen present as one of the Union's representatives duringtheDecember meeting, testified that it had been agreedthat "an early cutoff date" would be established for eligi-bility and that the eligibility list would be submitted byRespondent "as soon asthe settlement was made with Her-man Langford, within 3 days after that was made, we were249supposed to be able to get the list." The only otherwitnessto testify concerning what transpired at this meeting wasRespondent's president, Harrold D. Owen,2 and his recol-lection of the discussion on this point was most vague,demonstrating an apparent inattention to or lack of appre-ciation of the significance of statements made about the listduring the meeting.A third subject discussed during the meeting was theright of employees to move about the Fort Worth facilityin the course of campaigning for or against the Union. Atthe time, Respondent had a rule regarding the movementof employees, which was embodied in a memorandum dat-ed August 15, 1974, and which stated, in pertinent part:1.As a matter of policy, members of the InspectionDepartment are not at any time, to be in the Elec-tronics,Explosive or Truck Fabrication Depart-ments. This includes break and lunch periods.2. If members of the Inspection Department elect touse one of the Snack Bars on the companypremises,itwill be the one located in the closest proximity totheir work department.3.This policy will be brought to the attention of eachmember of the Inspection Department immediatelyupon receipt.Calvin Apple testified that during the December meeting,Owen had agreed to suspend this rule and to "open upeverything out there to-until after the election and then itwould go back according to the book...." Owen, howev-er, denied doing this and testified, instead:I told them that was one thing we were not going togive them, you know. Well, I was adamant about that.In fact, I'll never agree to that, and I told them.I guessthat's one point I would go to the Supreme Court on,you know, 1 would give on that.So we did reach an agreement that that would bethe case, that we could restrict people as long as wedidn't try to keep them from doing it for Union pur-poses; as long as the reason why we didn't restrictthem was because of Union purposes, then that wasacceptable, they accepted it.The reasons for Owen's attitude regarding restrictions onemployee movement are discussed,infra.B. Distributionof LiteratureInspector Jimmy Apple, who had been quite active onbehalf of the Union prior to boththe first and second elec-tions, testified thaton one occasion,within the 30-day peri-od prior to the February 12 election, he had reported earlyfor work and, prior to commencement of his shiftat 6 a.m.,had placed the Union's literature on tables in the lunchand breakroom used by employeesin hisdepartment. Atthe time, Respondent's policy book, printed originally inOctober 1973 and reprinted in November 1974,contained2 Though denied in the answer,I find that Owen is a supervisor within themeaning of Sec 2(11) of the Actand an agent of Respondent, based on hisown testimony that he is president of Respondent,a member of its board ofdirectors,and is primarily responsible for Respondent's labor relations poli-cy. 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDa rule which provided as grounds for dismissal or. "lesserdisciplinary action": "Distribution of literature duringworking-hours or in areas of work without permission." 3At approximately 7:30 a.m., testified Jimmy Apple,George Rutledge 4 entered the break and lunchroom, col-lected the literature which Apple had earlier placed on thetables, came outside of the lunchroom to a point in theaislewhere he, could be observed by the employees, andtore up the literature. He then, Apple testified, returned tothe lunchroom where he disposed of the now-destroyed lit-erature, after which he again returned to the aisle where, ina loud voice, he announced to Charles Beam, whom Applecharacterized as the other supervisor for the inspection de-partment, that if he (Rutledge) learned the identity of theperson who "put that Union crap on those tables," he in-tended to fire him. Apple testified that he had been stand-ing approximately 20 to 25 feet away from Rutledge at thetime that the latter assertedly delivered this pronounce-ment.Although he conceded that there had been an occasionprior to the second election when he had clearedsome ta-bles off in the lunchroom used by inspection departmentpersonnel,Rutledge testified that he had not seen anyunion literature among the milk cartons and candy wrap-pers which he had thrown in the trash that morning .5 Hedenied making any statements within the hearing range ofemployees concerning union materials, denied making anystatementabout the materials that had been left on thetables, and denied making any statement to Beam to theeffect that he (Rutledge) intended to fire someone if heascertained any information about thosematerials.C. Restrictions on Employee MovementIn addition to the rule prohibiting distribution of litera-ture during working hours or in working areas without per-mission,Respondent's 1973 policy book also provides fordismissal or "lesserdisciplinary action" for "visiting otherdepartments during working hours without permission." 6In practice, however, this rule was apparently never en-forcedwith the result that employees freely movedthroughout the Fort Worth facility. In August 1974, thememorandum,quoted in part in section IV, A, above, waspublished restricting the movement of inspection depart-ment employees, because,as Personneland Safety DirectorBen Byrd testified, there had been "complaints from Elec-tronics about the inspectors being back there during work-ing time interfering with our working people in Electronicsas opposed to doing inspection duties." No restriction was3 In a new policy book, printed in March but distributed only to employ-ees hired thereafter,this rule was deleted4Apple testifed that, at the time of this incident,Rutledge was one of thetwo supervisors for inspection department employees.Rutledge testifiedthat he did not begin supervising the inspection department until February,although he had been the supervisor for the tooling department since themid-1960's5According to Rutledge,a porter is assigned to clear the tables at the endof breaks.The morning break for the inspection department is from 8 to8:10 am.6 This rule remains in the newly prepared policy book (fn.3, supra ),although it is now numbered as -18, thereby replacing the rule prohibitingdistribution of literature during working time and in working areas.placed on the movement of other employees, however, andthey continued to circulate freely through the facility, ex-cept, as Calvin Apple testified, for the explosive depart-ment and the pressure testing, department, whichwere dan-gerous areas.In late January, a conversation took place betweenOwen and Calvin Apple regarding the continued validityof the restrictions on inspectors' movements in light of thesettlement achieved in December. Apple testified that,when he expressed the view that Respondentwas wrong incontinuing the restrictions, Owen replied that Respondentwas satisfied with the restrictions and intended to applythem to everybody in all areas. Then, Apple testified thathe asked if this meant that he would be prevented fromgoing to the truck fabrication department to put literature,union or otherwise, in another employee's toolbox and thatOwen responded that he could not do so without..specialpermission, including, on breaks and during lunch period.For, the most part, Owen agreed with this recitation of theconversation, although he testified that he had told Applethat the reasons for the 'rule were'the need to maintainsafety and to preserve Respondent's trade secrets and, fur-ther, that he had also said that Apple could contact otheremployees by telephone or in areas outside of their depart-ments-that the rule did not' restrictthem from leavingtheir own departments, but simply prohibited them fromgoing to other departments. However, Owen did deny thatApple had made any reference to the Union during theconversation. Instead, Owen testified that Apple's questionhad been whether he could go into another department toget a tool from the other employee's toolbox.?Both Jimmy and Calvin Apple testified that they hadobserved employees from the warehouse or shipping de-partment, particularly employees Upchurch and Woods,campaigning against the Union during worktime and Cal-vin Apple testified that this conduct had been observed byMachine Shop Supervisor Buck Rosenthal who'' had donenothing to prevent it. By contrast, both Applestestifiedthat they had been watched closely and Calvin Apple testi-fied that his conversations with other employees, thoughnot related to the election, had been interruptedcontinual-ly by supervisors. Apparently' this was reported to Brantleywho telephoned Owen to complain about thelatitude beingafforded employees opposing the Union. Owen testifiedthat he-never discovered anybody engagingin such cam-paigning.On February 25, Respondent issuedanother memoran-dum which embodied the substance of what Owen had toldCalvin Apple approximately a monthearlier:1.For a number of,reasons, including safety and se-curity,we have always restricted traffic incertainareas to those employees who worked in those ar-eas. This has proved to be very desirable; therefore,we are extending this rule to include all depart-ments.r The otheremployee namedby Apple andOwen during the conversationwas StevenCressWhileOwen contended that a supervisor had complainedabout Cresstalking toCalvin Appleduring the latter's worktime, the super-visor was not identified and no supervisor corroborated Owen by testifyingtomaking such complaints to Owen or to observing such conversationsbetween Cressand Calvin Apple. GEARHART-OWEN INDUSTRIES, INC.251The memorandum then lists certain exceptions to, the blan-ket restriction, reminds employees to observe safety rulesin departments through which they travel, and suggeststhat they direct any questions to their department manag-ers.As explained by Owen, the rule is designed only toprevent employees from going into other departments, in-cluding the break and lunch rooms located in those depart-ments,but it does not preclude employees in different de-partments from meeting in open areas outside of andbetween departments.-Owen denied that the rule was broadened to impede ac-tivity in support of the Union and Personnel and SafetyDirector Byrd denied that the Union was discussed whenthe increased restriction was formulated. However, beyondthe generalizedassertionthat- thememorandum was de-signed toassure safety and to protect trade-secrets, no spe-cific purposes-were advanced to explain how restricting ev-ery employee's movement, thereby changing what Byrdcharacterized as a "relaxed atmosphere," would achievethese objectives. Thus, while Byrd testified that OSHA hadonceinspected the-entire facility and that safety precau-tions had to be rigidly, observed in the explosives depart-ment,truck fabrication department, and parts of the ma-chine shop, no official of Respondent explained why, in theinterestof safety, it was necessary to abruptly quarantineevery department. Indeed, Night Superintendent PaulEverroad's testimony made it clear that hazardous condi-tionsdid not existin all areasof the Fort Worth facilityand illustrated this by describing an incident where an em-ployee had reported that firecrackers were being thrown inthe plant. Everroad did nothing other than to request thatthe employee who assertedly had thrown the firecrackerscease engagingin such conduct. Moreover, while Byrd wasable to compare the safety record for the first 7, months of1974 with that of the 7 months of 1975 which had passedby commencement of the hearing, and to assert that thenumber of accidents in 1975 was one-half that of the com-parable period for 1974, he was unable to provide a similarcomparison for the period before and after issuance of theFebruary 25 memorandum: "I can't really relate it directlyto this directive.We have had a big program going forsafety throughout the-plant, this is part of it, this is part ofthe overall program for safety throughout the plant." Yet,he never described the "overall program for safetythroughout the plant."Respondent's evidence concerning the pertinence oftrade-secret considerations to its February 25 memoran-dum was equally vague. Thus, it is clear that Respondent-one of the few firms-manufacturing shape charges andelectronicsfor surveying,oil wells-had a need for confi-dentiality concerning its products; particularly as some for-merly employed personnel had subsequently participatedin competing enterprises using their knowledge of some ofRespondent's trade secrets acquired while employed byRespondent-thus leading Respondent to adopt a policyof confining knowledge of each trade secret only to thosewho had a "need to know." However, Byrd identified thedepartments in which trade secrets existed as "three maindepartments would be involved like- that, Electronics, Ex-plosives, and, I believe, Truck Fabrication." Similarly, VicePresident John Dale Lamb identified only the electronics,hoist unit fabrication, and pengo or cable handling depart-ments, as well as a portion of the explosives department, asthe locations where company secrets existed.D. Events Surrounding the ElectionOn February 12 the second election in Case 16-RC-6645 was conducted: By a five-page printed document,bearing the date February 4 and mailed to each of its em-ployees, Respondent attempted to refute prior statementsmade by the Union during the course of the campaign. TheUnion introduced this document at the hearing in supportof its objections to the conduct of the election. However,the Union did not point out precisely in what manner itbelieved that the statements made in the document inter-fered with the election: Thus, the document commenceswith a prefatory section in which Respondent asserts that,while it did agree to a new election and did settle the unfairlabor practice charge filed by the Umon, it denies being"guilty" of the allegations made against it, but ratherchose, in light of- the cost and time consumption involvedin appeal procedures, "to consent to a new election to letyou determine once again if you want a union to makedecisions on your behalf, which you have previously madefor yourself." The prefatory section continues with Re-spondent's assertion that it is "severely limited in what wecan say while the union has practically no restrictions" dueto the fact that "the company has the ability to put intoeffect any promises which it made, where the union has nosuch capability" and is, instead, merely engaged in "tryingto sell a product, which is collective bargaining .:.. "These comments are then used as a touchstone for an ex-amination of various statements made by the Union duringthe campaign in pursuing its effort at "salesmanship."Thus, six statements purportedly made by the Union inliterature dated January 27 and 30 are quoted and thenbeneath each quotation is a statement assertedly constitut-ing a refutation. There is neither threat nor promise of ben-efit in any of these comments, as best illustrated by the factthat this document is not alleged by either the Union or theGeneral Counsel to be a violation of Section 8(a)(1) of theAct.Moreover, there is no allegation that any of the state-ments in the document are untrue or inflammatory.Apparently a similar format was followed on February11 when Owen met with employees in departmental groupstomake a final appeal before the election-Owen wouldreview a statement or argument made previously by theUnion and would then explain Respondent's position. Onearea covered was that of terminations. Owen explainedthat Respondent's policy was to permit termination of anemployee only after either Marvin Gearhart or himself hadapproved it and that approval entailed a demonstration bythe employee's supervisor that there had been an infractioncommitted and that the employee had been afforded suffi-cient prior opportunities to "mend his ways." Owen thenmentioned an exception to this procedure and it is herethat the Umon rests a portion of its objections. Calvin Ap-BThere are several lunch and break rooms in the Fort Worth facilityple testified that, at theFebruary11meeting which he had 252DECISIONS, OFNATIONALLABOR RELATIONS BOARDattended,- Owen had said, in-contravention of their oralagreement at the,December meeting at the Regional Of-fice, that he did not think that anybody had ever beenunjustly fired except, possibly, Herman Langford.' Owenand Vice President Lamb -both denied that Langford'sname was mentioned. They testified, instead, that Owenhad stated to the employees that the only exception to therule of requiring proof that an employee had been affordedan opportunity to correct misconduct occurred where theemployee was charged with conduct involving narcotics-in such cases, termination occurred immediately.Three employees testified that, on February 12, they hadobserved supervisors conducting conversations with em-ployees in the voting lines. Thus, Calvin Apple identifiedBillWilliams waiting in the voting line to cast a ballot inthe election. The voting line extended through the door ofthe lunchroom in which the election was being conductedand Apple, an observer for the Union, testified that he hadobserved Williams "talking to other people," though he didnot identify the employees with whom Williams had spo-ken, as he progressed through the line to the polling place.Apple further testified that he thought that it had beenWilliams who had told -the ,Board agent conducting theelection that he (Williams) was a supervisor. Respondentdid not deny that Williams was a supervisor nor did itproduce him as a witness. The Charging Party produced anemployee counseling record, signed by Rubber Depart-ment Supervisor Tom Losey and dated September 13,1974, issued to employee Jose R. Vallejo and reading, inpertinent part:This is to inform you officially that your work perfor-mance and attitude have been below acceptable stan-dards. Several things in particular occurred duringyour work shift on September 5-6, 1974. Your fore-man Bill Williams, asked you to sandblast several iso-lator, tubes during your shift. You, did not do this.Your are [sic] hereby advised that your attitudes and[sic] general performance require improvement. As Ihave previously told you, your foreman, Bill Williams,is available and I am available for counseling. We can-not, however, tolerate employees who have a bad atti-tude and do not do their share of the required work.Apple further testified that Williams had said that he hadbeen "instrumental" in getting Losey to issue the counsel-ing record and that Williams had also once "told me him-self that he was a supervisor ...."Jimmy Apple testified that on February 12 he had beenworking in the area adjoining that in which the, electionwas being conducted and, further, that the line of individu-alswaiting to vote had extended through his departmentand by his desk. Though he did not hear the words spokennor recall the identities of the employees involved, Jimmy9 Calvin Apple also testified that, after punching out that afternoon, Up-church and Woods had been distnbuting literature in opposition to theUnion at a plant gate and, in the course of this conduct, had inquired ofApple and other employees who favored the Union why they were support-ing a dope pusher like LangfordApple testified.that he had observed supervisors in the vot-ing line "talking to people in front and in back of them,shaking hands" and Apple identified Ken Lawson and RayJuroska as being two of those supervisors. In a like vein,Inspector Roy Lee Odoms testified that on the day' of theelection he had .been working in the area of the voting lineand had observed Lawson and Juroska going through theline "shaking hands and patting other people on the back....Odoms further testified that he did not' know ifLawson and Juroska had already voted when they did thisor whether, for that matter, they had actually been in thevoting line or were merely passing through the area. -Lawson and Juroska were both less than impressive wit-nesses. Lawson testified that he had spoken to the Boardagent and observers in the process 'of casting a challengedballot, but had no recollection of participating in any con-versation with employees while in the line waiting to vote:"I don't recall any conversation outside that room, in thevoting line." Lawion-also denied shaking hands with any-one while in the line, although he did assert that there hadbeen a lot of pushing and shoving in the line and "I mighthave gotten pushed and I might have had. my hand onsomebody, but not to shake hands, no sir." Juroska testi-fied that he did not "recall" speaking to anyone when heapproached the line or while he was in line; did not "think"that he extended any greeting to anyone as he approachedthe line or was in line; did not "believe" that he had carriedon any kind of conversation from the time that he hadentered the line until the time that he voted; and,' did not"know' of" any conversation that he had carried on withanyone from the time that he cast his ballot until the timethat he -was completely out of the voting line. However,immediately following this litany of answers, Juroska testi-fied: "I may have spoke to somebody and said, `Howdy,'or something like that, but as far as carrying on a conversa-tion, I would say no." On cross-examination, asked if hehad shaken hands with anyone in the line, Juroska testifiedthat he did not "usually shake hands with just anybody"but that, "Like I said, I can't say definitely that I did or didnot, but I don't think I did."Both Lawson and Juroska work in the Electronics De-partment where, according to Lawson, more than 100 em-ployees work. Yet, asked to identify the supervisors in thatdepartment, Lawson listed but one, Earl Johns, and Juros-ka identified only three-Johns, Mackey Moore, and Don-na Jean. Both denied being supervisors and both deniedpossessing any of the supervisory powers as listed in Sec-tion 2(11) of the Act. However, Lawson acknowledged thathe was classified as a leadman by Respondent and Owentestified that the responsibilities of leadman varied depend-ing on the authority delegated to them by the various de-partment heads. Moreover, Juroska conceded that he hadbeen called a department head '"a time or two ...." Bothare salaried, whereas a majority of the employees in thedepartment are paid on an hourly basis.Employees in the electronics department are separatedinto groups of varying numbers to perform their duties,with 10 being in Lawson's group and with 4 in Juroska'sgroup at the time of the hearing. Juroska testified that hedid direct the work of employees, but only "as a leadman";direction which he described by testifying: "we talk about GEARHART-OWEN INDUSTRIES, INC.253how totell them we have certain orders and equipment toget out on a certain due dateand try to workthem out toget themout by that time." He furthertestified that hemight"suggest" that work be performed differently wherehe observed employees not performinga task correctly andthat wherean employee was not "workingout all right," he"might say something needs to be done"toMoore orStokes, who would then"confer about it and see if theycan figure something out."Lawson testified at somewhat greater length regardinghis duties,although hedisplayeda markedtendency toavoid directlyanswering questionsput tohim on cross-examination.Thus,asked if he was one of the individualsresponsible for helping employees perform their duties, hereplied,"I do mybestto givea fair answerto anyquestionthat's asked, if it's concerning business."When asked if hehad ever told an employeethat hecould leavework early,the following occurred:A. I have no right to tellan employeethey canleave early or whenthey have tocome in.Q. I'm not concerned withwhether youhave theright or not.Have you evertold an employeethat theycould leave early?A.We work togetheras a group. I have had peopleask me, if theyfelt like I needed some help on some-thing I was doing and, if I didn't needthe help, Iwould tellthem so, butas far as permission to leavethe premises, that's not my responsibility.JUDGE PANNIER:Haveyou ever toldan employeethat he could leaveearly? Now, that's the question.THE WITNESS:I feel like I'm notreallyunderstandingyour question or-JUDGEPANNIER:Well,Mr. Lawson, have you evertold an employeethat he could leavethe plant earlierthan the end of his regularscheduled time for the day?THE WITNESS:As faras I know,I have never had thatquestion come at methat way. No, I haven't givenanyone-given permission to leavethe plant early.Lawson displayeda similar,reluctance to answerdirectlywhen then asked whether he was consulted concerningwage increases:Q. (By Mr. Counts) Are you everconsulted withrespect to wage_increases givento employees thatwork inyour group?A. I generally know about whatthe wage increaseis at the time it happens.Q. Okay Well, that-A. Sometimes I do and sometimes I don't.Thatconsulting-Q. That reallydoesn't answer my question.JUDGE PANNIER: Mr. Lawson,this isprolonging theday.Now, the questionis are youever consulted aboutwage increases given employees, just yes or no. If youdon't understand the question, then ask to-THE WITNESS:I'm not sure I understand the questionwell enough to answeryes or no.Q. (By Mr. Counts)DoesMr. Johnseversay, "Hey,Ken, 'do you think JoeSmith deserves fifteen centsmore an hour," to you?A. Not that way, no, sir.JUDGEPANNIER:In what waydoeshe do it?THE WITNESS:He hashis recommended chart that headvises the leadersof any groupwhat he feels like thewage shouldbe. IfI'm intown,and it's convenient, headvises me of what he is doing,but havingthe authori-ty to say yes,no, orwhatever, I don't have it.JUDGEPANNIER:Well, does he ask you your opinionwhen he showsyou that chartas towhat you thinkabout theincreases?THE WITNESS:We-he asksquestionsabout theworker's ability,his progress, as someonethat's associ-atedwith that individual.Lawsondid acknowledgethat he hadinstructedemploy-ees on howto perform their jobs, had worked with employ-ees to train them"by doing,"had taken action when hehad observedemployees performing their jobsincorrectly("If I know that they are notdoing somethingright, well,certainly, I tell themthat I feel like its wrong. I have noauthorityto stop them from doing it."), and had expressedhis opinionon thequalifications of applicants for certaintypes of jobs with which Byrdwas not familiar,in view ofthe "limited amount of time"available to SupervisorJohns.Finally,rejectedparts (those whichfail to satisfy specifi-cations)may be accepted but suchacceptancecan only bemade by adepartmenthead.Respondent has aform whichmust be completed for each rejected partwhichis acceptedand theform listssix departmentheads who can acceptthese parts:GeneBerg,Moore,Johns,DougYoung, DickPierce,and George Smith. Yet, counsel for the GeneralCounselpresented one such formsigned by Lawson as de-partment head.Confronted with thisform, Lawson testi-fied initiallythat,when he hadsignedit,he had donesomething that he should not have done:Iaccepted the partsand signedfor them because Iknew it was something I could useand, at thetime, itwould berather inconvenient to go to one of thesedepartmentheads and ask him to do it, it was a verysmall matter and Ifeel like that through my experi-ence,my judgment was acceptedat that time.However, whenasked thenifother employees in his de-partmenthad authorityto acceptrejectedparts, Lawsondisregarded this earliertestimony that he had signed forthe part without authority and stated:Ican'tsay from my ownpersonal knowledge, butsinceI was toldthatI could acceptthem that way andsign that line,I figuredthatthat department also re-leases otherparts ' to other people, but that wouldstrictlybe an assumption. [Emphasis supplied.]Then asked who had givenhim suchauthority, Lawsontestifiedthat ithad been the inspectorwho hadacceptedhis signature:But whoeverthe inspectorwas accepted my- signatureon a pieceof paper thatdoesn't have myname author-izing it to be done.If someone told him I could signfor them,Idon'tknow, but betweenthe two of us, Idid sign forthe parts. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe work irregular hours and department heads aslisted there are not always in town and they are notalways available. It's been company policy for asmany years as I've been there to get the work out.Juroska made no effort to pursue a similar odyssey wheninterrogated concerning his authority to sign these forms-he freely admitted that he had accepted rejected parts ashis "supervisor has told me I could go out and sign forthem."E. Suspensionof JohnnieE. BrunetteTool Room Machinist Johnnie E.Brunettehad workedfor Respondent since July 1971 and during the period priorto the election in Case 16-RC-6645 had been active onbehalf of the Union, attendingitsmeetings,handing out itsliterature at Respondent's gate, and distributing its author-izationcards. In addition, Brunette served as one of theUnion's observers at the February 12 election.Brunette's immediate supervisor was George Rutledge,.who had supervised tooling since 1964 or 1965. In June orJuly 1974, Rutledge engaged Brunette in a conversationconcerningthe latter'sreasons forwearing the Union'sbadge and attempted to convince Brunette not to supportthe Union. In September 1974, testified Brunette, Rutledgetelephoned and attempted again to persuadeBrunette toceasesupporting the Union; stating that "Jimmy Appleand Calvin Apple and Cecil Brantley were sorry sob's [sic]and I shouldn't associate with them," that "he would firemy a-s-s if he caught me pushing the Union on companytime," and that "in the next wage review that there weregoing to be some changes made andsomepeople weregoing to be hurt and he wouldn't be surprised if some ofthe people wouldn't quit." Brunette testified that duringthe conversation he had asked if Rutledge was trying topersuade him to find another job and that Rutledge hadreplied, "You said it, I didn't," and then "mentioned thatBell washiring." Rutledge admitted having made the callto Brunette,but testified that it had been normal for him tocallBrunetteas their families were friendly.Moreover,Rutledge testified that the purpose for his call had been todiscuss anew method of determining wage rates which hehad purportedly formulated as a result of "complaintsabout certain people getting more money than they wereworth." However, other than a generalized statement thathe had made the call to ascertain how Brunette felt about asystem of attempting "to classify everybody according tohis ability," ("I was going to try to pay the man accordingto what I felt like he deserved ....") and a somewhatvague description of an argument that ensued fromRutledge'suse ofthe term "boy," Rutledge was most vagueconcerningthe reason why he had chosen to telephoneBrunetteconcerning the matter and he did not identify thepersonswho had assertedly complained about the methodof paying employees then in vogue at Respondent. Rut-ledge did admit that, during the course of the call, he hadexpressed the view that Respondent did not need a unionand, further, that he had brought up the "word Apple" andthe name Brantley, but evadedansweringwhat words hehad used inraising these names.On January 20, Brunette received an employee counsel-ing record after being observed in the computer room talk-ing to another employee during working hours. The record,issued by Rutledge, contains the following "Supervisor'scomments":At 7:10 AM, January 20, 1975, I observed you talkingto an employee,in the computer room whichwas afteryou had clocked in and begun your shift. This is thethird time I had observed the same situation. I didnothing the first twotimes assumingthat you wouldnot continue to do so.This is to officially advise you that,you are to be atyour work stationduring working hours unless you areabsent for the purpose of conducting official companybusiness.Further violation ,on your partwill result indisciplinary action as deemed appropriate.Itwas clear, as Brunette frankly admitted, that Brunetteshould not have been in the computer roomsince his pres-ence violated Respondent's rule against "Visiting other de-partments during working hours withoutpermission."On the day following the election in whichBrunette hadserved as one of the Union's observers, he went to the frontoffice for a cup of coffee at the beginning of his shift.While there, he was observed by Rutledge who went toOwen and secured permission to suspendBrunette forbeing out of his work area without permission-10 Thus, laterthatmorning Rutledge brought an employeecounselingrecord to Brunette which contained the following"Supervisor's comments":After you had clocked in on 13 February,1975, youwere observed away from your workstation in thevicinity of the coffeeroomfor the front office person-nel. I warned you in writing on January 20, 1975 forthe same type of violationand inthat document, Iadvised you that I had observed you on two previousoccassions(sic) of talking to an employee in the com-puter room after you had clockedin. I alsoadvisedyou in the 20 January 1975 writing that you were ex-pected to be at your work ' station during workinghours unless the absence was for the purpose of con-ducting official company business and that further vi-olation on your part would result in disciplinary ac-tion as deemed appropriate.Sincethis constitutes your fourth noted violation offailure to be at your work-station, you are hereby sus-pended without pay for three days. A further, infrac-tion on your part willresult inyour termination.Upon receiving this record, Brunette went to Owen's of-ficewhere, in Vice Presidents Lamb's-presence, he com-plained that it had been issued in retaliationfor certainaspects of Rutledge's personal life of whichBrunette hadacquired-knowledge." So far as the recorddiscloses, there10Owen testified that, from what Rutledge had told him, he had under-stood that this had been precisely the same offense as the one for whichBrunettehad been warned on January 20.11While Brunette initially testified that he had also listed his support ofthe Union as a reason for the suspension,he later retracted this testimony( "I don't remember specificallymentioning") and both Owen and GEARHART-OWEN INDUSTRIES, INC.255was nodiscussion of Brunette's precise location earlier thatmorning,which had led to the suspension, and Owen, as-sertedly believing that Brunette had again been in the com-puter room, denied that the suspension had been influ-enced by any consideration other than Brunette's disregardof Respondent's no-visitation rule. On the following day,Owen issued a memorandum concerning the subject of"Free Coffee-Policy on Coffee Breaks," and stating, inpertinent part:1.Beginning as soonas we can secure the equipment,we will have free coffee in all major work areas andyou will be free at any time to go to the coffee pot, inyour workarea, get acup, and return immediately toyour work station.No explanation was advanced to explain the reason forissuanceof this memorandum or to explain the reason whyRespondent had chosen to provide free coffee in the majorwork areas at this time.Owen testified that following the suspension he receivedinformation to the effect that the employees believed thatthe suspensionhad been occasioned by Brunette's supportfor the Union and that this had led him to conduct his owninvestigationof the matter which ultimately led him toconclude that the suspension had not been warranted; atwhich pointBrunettewas compensated by the pay whichhe had lost. However, during the course of thisinvestiga-tion, Owen spoke with Brunette about the matter and Bru-nette testified at two points concerning a remark made byOwen regarding instructions to supervisors:He said to me, trying to help me understand aboutthat 3-day layoff, that after the first election he told allof his supervisors that there would be no action takenagainst the people that were for the Union, but afterthe second election that he decided there would be.*He told me that-well, let me try to get it in pro-spective. That after the first election, that he issuedorders to the supervisors that there would be no actiontaken against the people that were for the Union but,after this last election, he did issue these orders, andthis is part of the reason why George Rutledge pre-sented me with that 3-day layoff.Owen conceded that there were comments concerning thismatter, but disputed the emphasis of his comments, testify-ing, like Brunette, at two points concerning his comments:What I did say to Johnnie was this, in essence, wasthat I said, "If the people want a Union, you know,I'm going to let the supervisors show them what itwould be like with a Union. In other words, we'll startenforcing rules, we'll be `chicken shit' and show themhow it would be if you have a Union. If the Unionwants to follow rules, we'll start following rules," andthat's what I said.The Union (I forget the words Johnnie used yester-day) was taking retribution was certainly not part of it,itwas following the rules, you know, as-and I feltlike that we had overdone that.A.We wanted to show-at that time, I thought itwas a good idea, "OK, we'll show how it would be ifwe're going to follow rules."Q. You wanted to show the people what it would belike with the Union in there?A. Yeah, with a Union, to follow the rules.Q. And again, (I just want this clear) you don't dis-pute Johnnie Brunette's testimony at all except withrespect to thatbusinessabout cracking down after theUnion came in and not cracking down before?A. That's right, that's the only thing he had. And Ican see where he would draw that inference, youknow, but that was not what I said.Two final points merit consideration in connection withBrunette's suspension.First, both Brunette and Jimmy Ap-ple testified that prior to Brunette's suspensionemployeeshad regularlygoneto the office during work hours for cof-fee, as it wasfree in contrast to the coffee in the lunch-rooms which was sold for a dime. Not only did Respon-dent not dispute this testimony, but Rutledge corroboratedit by testifying both that there wasno ruleprohibiting em-ployees from going to the office for coffee and that he hadseenemployees other than Brunette obtaining coffee fromthe front office. Indeed, Rutledge was not the only supervi-sor who observed this conduct for, when Jimmy Apple hadbeen supervised by Beam, the two of them hadspent timein the front office having coffee. Second, it is clear that atleast one employee other thanBrunettehad also been inthe office having coffee on February 13 when Rutledgehad encountered Brunette there.Brunettetestified thatmaintenance department employee, Bobby Esters, hadbeen with him. Rutledge denied that it had been Esters, butacknowledged seeing electronics department employee,Bobby Salvo, and another employee whosenameRutledgedid not know. Rutledge testified that, as he did not super-vise either of these employees, he had not pursued the mat-ter of their presence any further-observing, in response toquestioning, that he did not feel that it was within his au-thority to enforce Respondent's ruleswith regard to em-ployees whom he did not supervise. Finally, though a su-pervisor for Respondent for 10 years,Brunettewas onlythe second employee whom Rutledge had suspended andthe other employee's suspension had occurred some yearsago and had been occasioned by the, fact that, after havingbeen placed on probation, the employee had disregardedRutledge's specific instruction, not to perform certain workand had performed it anyway:F.Warning Notices Issued to Kathy Shaver and JudyWooddellLamb denied that there had been any reference to the Union during thismeeting I find that, in these circumstances, there was no mention of theUnion during the conversationIn late February, charge assembler, Kathy Shaver, be-came the object of improper advances by leadman BusterHarvey and complained to Explosives Department Super- 256DECISIONSOF NAtIONAL LABOR RELATIONS BOARDvisor GeneBerg.After discussing Shaver's complaint withOwen,Berg reported to Shaver that a decision had beenmade to impose a 3-day disciplinary suspension on Har-vey, but Shaver,concerned about having to continue work-ing with Harvey as her leadman after having been identi-fied as the one who had caused his suspension,asked Bergto forget the matter.Shaver testified,however, that she wasnot satisfied with Respondent'sproposed discipline be-cause Harvey had, at least,a reputation for engaging insuch conduct and the suspension would not assure that hisconduct would be corrected. In the end,the only disciplineimposed was an oral warning to Harvey not to repeat hisconduct.When press house department employee, Judy Wood-dell,who had been absent on the day of the incident be-tween Harvey and Shaver and who had herself been sub-jected to Harvey's advances,returned to work and learnedof the incident,she went to Shaver,asked if what she hadheard was true and, when Shaver said that it was true, saidthat she would talk to Calvin Apple to see if anythingcould be done.Wooddell and Apple made arrangements tospeak with Staff Representative Brantley and, at thelatter's request,invited Shaver to join them at this meeting.As a result of their discussions,itwas decided that whilethe matter was not a "Union matter,"Apple would speakwith Owen to convey the women's concern about the lackof discipline for Harvey's conduct.On March 5, Apple attempted to speak with Owen, butthe latter referred him to Plant Superintendent GeorgeSmith with the statement that there was to be no moreopen-door policy at Respondent.After hearing CalvinApple's complaint,Smith went to Owen and reported thatRespondent had trouble,detailing whatApplehad toldhim. Owen immediately contacted Berg and the two ' ofthem summoned explosives department employee,LucilleWinnett, to act as a witness, and then met first with Shaverand then with Wooddell. The meeting with Shaver was de-voted largely to Owen's questioning why Shaver had pur-sued the matter after having expressed satisfaction withRespondent's action of the prior week and with Shaver firstexplaining that she had not been the one to pursue thematter, as it had been Wooddell who had come to her, and,second,that she had not been satisfied with Respondent'saction as Harvey had not been prevented from repeatinghis misconduct.There is no dispute, further,that Owen didmake reference to the Union during the conversation.Thus, he did not deny asking Shaver why she had gone tothe Union and, while he did deny Shaver's assertion that hehad accused her of being disloyal by going to the Union,he conceded that he had told her that the Union had"used"her and would hurt Respondent and Harvey's wifeby publicizing what she (Shaver) had divulged. Like Owen,Winnett denied that Owen had accused Shaver of beingdisloyal,but acknowledged that he had said that the Unionwould use the information to hurt Respondent and that thereport to the Union had hurt Respondent.Having learned from Shaver that it had been Wooddellwho had caused the matter to come to the attention of theUnion,Owen next summoned Wooddell to the office andquestioned her regarding her reasons for pursuing the mat-ter.As he had done with Shaver, Owen accused Wooddellof trying to hurt Respondent and Harvey's wife by bring-ing the matter tothe Union's attention and giving it theopportunity to publicize the incident.When Wooddell thensaid that this had been a frequent occurrence with Harvey,but that the other women were afraid to report it, Owenasked her to name other female employees who had beensubjected to such overtures and Wooddell named KayHerd and Kathy Glover. When the conversation withWooddellwas completed,Berg was dispatched to summonthose two women to the office and Owen asked each ofthem about their experiences with Harvey.Both of themdenied that Harvey had acted improperly toward them andboth stated that they would have reported any improperadvancesby Harvey.Several additional points are significant in connectionwith this matter. First,while'characterizations might varywith respect to the degree of Harvey's familiarity with fe-male employees,the fact is that he did conduct himself insomething other than a working relationship. Thus, Bergtestified that Harvey had"hugged the ladies, and thingslike that"and that both Herd and Glover, when called toOwen's office,had "said that Buster is the kind of guy thatjust likes to put his arm around them,and things like that...." Second,Owen acknowledged that,during the meet-ings, his demeanor had been other than dispassionate andBerg described Owen as being "irritated"when he had metwith Shaver and"upset" when he had met with Wooddell.In fact, the tenor of her meeting with Owen ' had movedBerg to tell Wooddell that he was sorry that matters hadreached the state that they had reached by the end of thatmeeting.Finally,Owen admitted that he had told both Shaverand Wooddell that he intended to write up notes describ-ing what had taken place and put them in each woman'spersonnel file. He further conceded having done so andalthough the note from Wooddell's file was not producedat the hearing, counsel for the General Counsel did intro-duce the note, signed by Owen,from Shaver's file which,after a recitation of the background of the incident,states:I then informed her of the damaged [sic] the companyand Buster unfairly[sic]because she had agreed hercomplaint was justly settled.She said she didn't realize what Apple was really upto. She said she thought something,should be doneabout Buster and we reminder [sic] her that it wouldbe like double jepordy[sic] because Buster had beenrepremanded[sic] oncealready inconformance withher wishes.Owen admittedthat thesepersonnel filesmight be re-viewed in making determinations in connection with thesemiannual evaluationof employeesforwage increases.WhileBerg testifiedthat hehad not examined the. file ofeither women in makinghis April 1evaluation, Shaver tes-tifiedthat she believed thather last raise had not beenparticularly "good" and thatOwen's note had been respon-sible. GEARHART-OWEN INDUSTRIES, INC.257G. The Movement of Calvin Apple's Machine and theWarning Notice of March 17Due to a dental appointment, Calvin Apple did not re-port for work on Friday, March 7, and on Monday, March10, he discovered that his milling machine had been movedto a position directly in front of, and approximately 20 feetfrom, the glass-enclosed office used by Production Fore-man Buck Rosenthal. Previously the machine had been atthe other end of the line of machines, at the far end of theshop, approximately 25 yards from the office and in a posi-tion where Apple could be observed by people in the officeonly if they came outside of the office., Rosenthal testifiedthat, at that time, Respondent received a machine whichhad been on -order and wanted this machine, along with asimilarmachine, two saws, and an induction furnace,which had been located in another building, to be installedin a single area. Since. the building where the machineswere located did not permit use of the outside wall as acooling tower, it was decided, according to Rosenthal, tomove Apple's milling machine and a lathe (operated byMack James and located across the aisle from Apple's ma-chine, at the end of a parallel row of machines), to theother end of their respective aisles and, thus, to use thespace in the back of the shop to consolidate the equipmentin the area of an outside wall which could be used as acooling tower. Yet, at the time of the hearing, there was nomachine occupying the space formerly used by CalvinApple's milling machine. Rather, this space was occupiedby pallets of parts placed there until they could be workedon by the operators of the machines that were moved intothe area.Calvin Apple and Ernest R. Terrell, who cleans the ma-chine shop, testified that on Monday morning, March 10,they were discussing the movement of the machine whenRosenthal approached, stated that he had moved Apple sothat the others could not talk to him and directed Terrell toreturn to work. Later, in mid-May, Rosenthal told Applethat a new Bridgeport milling machine, which hadbeen onorder for Apple's use,had arrived and would beinstalledand ready to operate on the following Monday morning.Apple inquired if the machine would be installed in theback and, according to Apple, Rosenthal replied: "Hell,no, I'm going to keep you up here where I can watch you."Rosenthal,who denied that Apple's support for the Unionhad any bearing on the decision to move his machine, alsodenied ever telling Apple that the machine had beenmoved to the front of the row of machines so that he couldbe watched, denied telling any other employee in the de-partment that Apple's machine had been moved so thatothers could not talk to Apple, and denied telling Applethat the machine had been moved so that he would not talkwith other employees.Three other points are material to this issue. First, Ro-senthal spends most of his time out of the office. Appleestimated that he spent approximately one-third of his timein the office and Rosenthal estimated that he spent approx-imately 10 percent of his time there, with the remainderbeing spent in the shop. Second, Respondent did not dis-pute Calvin Apple's testimony that this was the only timethat a single machine had been relocated-as opposed torelocation of all machines in an entire department. Finally,although Calvin Apple did testify that the movement of hismachine did not prevent or coerce him from carrying onactivities, he further testified that he had been able to carryon his activities to a greater extent before the machine hadbeen moved, in view of the fact that since the relocation ofhis machine, "everybody is scared to stop and talk to me."On March 17, Plant Superintendent George Smith, whodid not testify, issued an employee counseling record toApple for "Failing to Fill Out Time Card and Shop WorkOrders." In the body of the record, Smith wrote:Malcolm Martin brought me your time card forThursday kthe 13th which you had punched in and outon but you had not filled in any of the jobs you hadworked on for that day.You know what has to be filled in on the time cardas well as the shop work order and that we have tohave this done daily because it is key punched eachday for cost on the daily time card and insome casesthe work order is used to back this up. We looked atsome of your work orders and found several you hadnot completed. Both the time card and shop ordermust be completed each day for hours worked: 'DATEAND parts completions. We were unable to completethis card as you was [sic] absent the following day. -This was the first warning notice that Calvin Apple hadreceived in over 13 years of employment by Respondentand he testified that he had been completing his card inthismanner for the 3 years preceding March 17, sinceSmith had once said "as long as we filled out the right handside of the card, of the work order and the card too, Ibelieve, that that was all that was'necessary, that's all theyreally needed. The main thing was to get the hours towhere they could figure the job, what the job cost." Re-spondent did not dispute Apple's further testimony thatother employees also filled out their timecards in the samemanner as he had on March 13 and that no one else hadever received a warning because they had failed to com-plete their timecard properly. Moreover, it is uncontrovert-ed that, within the week followingissuanceof the record toApple, Respondent posted a bulletin describing the man-ner in which employees should complete their timecards.H. Spring Wage Review ofBrunetteRespondent has a policy of conducting semiannual re-views for the purpose of granting wage increases. The de-termination of the overall limitation on such increases ismade by Owen and Gearhart, who first examine both theDepartment of Labor's cost-of-living increase figure for the6-month period preceding each review and the results of asemiannual survey of rates being paid by comparable firmsin the area. Having reviewed these figures, a determinationismade as to the overall limit to be placed on the percent-age to which wages can be raised for each department.Each department head is then free to allocate the specificamounts of the raises that each employee in his departmentwill receive. In April, Rutledge was, solely responsible forconducting the reviews for employees in the tooling depart-ment and for the inspectors. This section concerns the for- 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDmer and the inspectors will be covered in the next section.In April there were five employees in the tooling depart-ment of whom four were Carl and Verlin Payne, WhomOwen testified did not support the Union, and Brunetteand Adrian Howard, the latter being a union supporteraccording to Owen. Brunette testified that, on either March31 or April 1, Rutledge advised him that he would be re-ceiving a16-cent-an-hour raise and then said, "I hope thatyou understand that I'm not trying to run you off." Bru-nettetestified that he assumed that Rutledge was referringto his (Brunette's) feeling that Respondent wanted him toquit, but though Rutledge appearedas a witness,he did notexplain his reason for making the remark.12 Later, Brunettediscovered that Verhn Payne had received 10 cents an hourmore as an increase.'Thus, when ;Byrd paid him for the3-day period of his suspension (see sec.IV,E, supra),`Bru-nette mentioned that he-was not happy' with his last raiseand Byrd suggested that he speak with Owen. Instead, Bru-nette wrote a letter to Owen which embodied a resume anda proposed list of changes in Respondent's operations.Upon receiving Brunette's letter, Owen conducted an in-vestigation and'discovered that Verlin Payne had receivedthe additional 10-cent raise because he had been the de-partment employee who had been driving to Respondent'sCleburne facility to repair breakdowns in machinery.Owen testified that not only was Payne the employee whomost frequently made the trip, but he was also willing to dothis at any hour, without regard to personal inconve-nience-an attitude apparently not so willingly displayedby other employees in the department. However, recentlythere had not been, a need for Payne to make many tripsand, asBrunettepointed out, others in the department,particularly Brunette, were also qualified to do this work.Thus, testified Owen, it was decided that the recent situa-tion did not justify the payment of a premium to Payne.Faced with the alternative of either reducing Payne's com-pensation or raising that of others, Respondent decided toraise Brunetteand Howard to the same level as VerlinPayne.I.The Spring Wage Review ofJimmy Apple and the OfferTo QuitThere were five inspectors employed by Respondent inthe spring.Four of them worked on the day shift and threeof these inspectors were classified as class B inspectors withthe fourth,leadman Richard Batten, classified as a class Ainspector.The fifth inspector,Paul Ryan, worked on thenight shift and may also have been a class A inspector.While there was a degree of disparity betweenJimmy Ap-ple and Rutledge regarding the precise seniority standingof the former,with Apple testifying that he was second inseniority and Rutledge testifying that he was third, Rut-ledge did not disputeJimmy Apple'sassertion that hisApril increase had been less than that of the other inspec-tors. The events which surrounded the granting of this in-crease are as follows.Jimmy Apple testified that, onApril1,he was sum-moned to Rutledge's, desk where the latter said that anemployee would have to receive a 20-centraiseto keep upwith the cost of living and that he was giving Apple a 22-cent raise.When, testified Apple, Rutledge asked if thathad been what Apple expected, Apple replied that he hadnot expected anything in view of his support for the Unionto which Rutledge said that he did not "play that way."Apple testified that he then pointed out that he had notbeen raised as much as the class A inspector had beenraised and that at this rate he was-getting further from toppay every 6 months. Rutledge, according to. Apple, re-sponded that he only needed oneclassA inspector.13 Rut-ledge, however, testified thathe had started the meeting byshowing Apple that-he had been moved from the "next totop to the top bracket" and then asked' how, Apple feltabout it, to which Apple responded that it was more thanhe had expected in'view of hisunionactivities.Rutledgetestified that he assured Apple that his activitiesin connec-tion with the Union had no effect on his raise.Though Rutledge's version of the April Iwage-reviewdiscussion differed from that of Jimmy Apple, there was nodenial of the latter's testimony that, when he didrealize theraise in his paycheck, it only amounted to 18 cents an hourand that, when he pointed it out to Rutledge, thelatter-saidthat the 18-cent raise was the correct amount and that hedid -not intend to change it to 22 cents an hour.At some point after this conversation with Rutledge, butbeforeApril 8, Jimmy Apple and Inspector Roy LeeOdoms had been arrested and a search, later ruledillegal,of their car disclosed a rifle, with what had beendescribedto Owen by Treasury agents asa silenceron it. The agentshad then come to Respondent's facility to learnif the si-lencer had been made there and, testified Owen, aftermeeting with Jimmy Apple, reported that it had been madeat Respondent's plant from Respondent's materials. Owentestified that, when word of this got around,, a number ofpeople became concerned with the fact that there had beena silencer on the rifle and some of them indicated that theymight quit due to this concern. However, the only individu-al specifically, identified by Owen asexpressing concernand as indicating that he might quit was ChiefScientistSerge Scherbatskoy, who was not calledas a witness.On April 8, Rutledge asked Jimmy Apple if he wanted totake the prior day, when Apple had been absent,as sickleave or vacation. Apple responded that with the 18-centraisehe had received, he didn't need it. Rutledge then gotOwen, who invited Apple to step to Rutledge's desk, andthen asked Rutledge to leave the area. Apple testified thatOwen asked what Apple had said that had upset Rutledgeand, when Apple repeated his comment regarding the raise,Owen said that Rutledge thought that Apple was trying tokillhim. Apple then recited the entire substance of theremarks which he and Rutledge had exchanged. Then, Ap-ple testified that he pointed out that Rutledge had said thatthere was a need for only one class A inspector with theresult that this would foreclose Apple from ever making13On redirect examination, the followingtestimony was elicited fromRutledge12Q When you made the statement about needing only one Class ARutledge did testify that it had been either Brunette or Howard whoInspector, were you talking about the day shift'?had received the lowest raise in the department.A The day shift GEARHART-OWEN INDUSTRIES, INC."tops" and Owen agreed, saying that he thought that Ap-ple would be happier- if he found another job. Apple testi-fied that he agreed and added that he felt that he was beingdiscriminated against. At some point dunng this exchange,Owen explained to Apple that he felt that the inspectorswere beingoverpaid, since their work was not as critical asthat being performed at other plants in the Fort Wortharea andyet they were being paid at a rate which washigher than other firms were paying. Thus, Owen said thatRespondent had decided to continue granting raises to in-spectors, but those raises would be reduced in amount untilsuch time as the inspectors' -rates were brought into linewith those of other firms., To this point there is no disputeregarding the course of the conversation. However, it thentook a turn which produced a sharp conflict.Initially, Jimmy Apple testified that Owen then statedthat there was something that he wanted to ask but did notknow how to put it and, on Apple's invitation to simply goahead and say it, Owen "asked how much I would take todrop this union activity and quit- Gearhart-Owen ... .Apple testified that he had said that he would- like to thinkabout it and that Owen had told him to take his time andreport back when he arrived at a figure. On cross-examma-tion, asked to repeat Owen's remarks, Jimmy Apple testi-fied that Owen had said "How much would you take todrop these union charges and quit Gearhart-Owen";14Owen had said that Apple was a thorn in his side and athorn in George Rutledge's side; and there were severalsupervisorswho would like to see Apple gone. Then, onredirectexamination,Apple again reviewed this portion ofhis April 8 conversation with Owen, this time adding thatOwen had said that the supervisors who wanted to see him"gone"were afraid of Apple, afraid that he would dosomething to them, and wondered why Apple had had apistol in his car: "They wonder what you're doing with apistol in your car and it worries them for you to be here."Owen deniedmentioningthe Union dunng this conver-sation.Rather, he testified that he expressed concern toApple about losing personnel because of the fear generatedin somepeople who had learned of the silencer and that hethen asked what Apple would take to leave Respondent'semployment because he (Owen) realized that the hearingwould probably cost a considerable amount of money andthus Apple could probably use, some money. Owen testi-fied that he would not deny having said that Apple was athorn in his side as "this was the tenure [sic] of the conver-sation: this is a real problem, I can't afford to have thesekinds of people talking about quitting." However, Owenalso testified that he "doubted" that he had mentioned thatApple was a thorn in Rutledge's side inasmuch as it"wouldn't seemto be called for at all" in view of the factthat it was "well known, that they are not the best offriends." Owen conceded that he may have used the word"charges" during the conversation, but testified that he14 Jimmy Apple's name first appears on one of the charges underlying thisproceeding on June 4 Though he testified that he had "filed so many[charges] in the past three years that I have no idea" to which charges Owencould have been refeiring, no such charges were produced to supportApple's testimony in this respect and Apple testified that he had no recollec-tion of the substance of the charges that he had filed259used the word in relation to the criminal charges againstApple and Odoms.Odoms testified that, during the conversation betweenOwen and Jimmy Apple, he had passed them while on hisway to the 12-pitch cabinet and that, as he passed, he heardOwen say that Jimmy Apple was a thorn in his side andasked how much would Apple take to leave Gearhart-Owen. However, Odoms testified that this was the onlyportion of the conversation which he had overheard.Within the next few days, Jimmy Apple spoke to bothhis father, Calvin, and to Brantley about the offer and,testified Jimmy Apple, was advised to select a figure andhave someone he trusted mark any money given to him byOwen so that he could take it to the Board's Regional Of-fice.Apple testified that he then went to Owen's office andsaid that he could not quit for less than a year's pay, towhich Owen responded,that Apple was not yet that muchof a problem, but that he would not close the door on theideabecause Apple might become so in a couple of weeks.Then, Apple testified, on May 15, Owen said that as aresult of a conversation with leadman Batten, he intendedto speak to Rutledge about Apple's April 1 increase andthat if, as a result of that discussion, he-felt that Apple hadbeen the victim of discrimination, he would be certain thatApple was awarded the raise he should have received.15According to Apple, Owen then said, "By the way, on thatother deal we were talking about off the record (meaningthe money) forget it, I've changed,my mind." ,Owen did not dispute the substance of Apple's testimonyregarding these last two conversations, but testified thattheir comments had been directed to-thecharges arisingfrom the arrest. In this regard, Owen testified that,as timehad passed, he ceased receiving reports about employeesleaving because of Apple and this led him to believe thatthe problem of potential loss of personnel was abating,thus, his lack of interest in pursuing the matter with Apple.V. AnalysisAs to Issue 1: Respondent does not appearto take issuewith the General Counsel's premise, nor could it in thecircumstances of this case, that employees may not be sub-jected to a rule prohibiting distribution of literature sup-porting a labor organization when that distribution occursin nonworking areas and on nonworkingtime.SeeStod-dard-Quirk Manufacturing Co.,138 NLRB 615, 621 (1962).Rather, Respondent contends, consistent with Rutledge'sdenial that he made the statement attributed to him byJimmy Apple, that the incident described by the latter didnot occur and that, even if it had occurred, it was anisolat-ed incident which does not justifyissuanceof a remedialorder. In view of the other unfair labor practices which Iam finding were committed by Respondent, I reject thelatter contention.With respect to Respondent'sargumentthatRutledgeshould be credited, it is worth noting, initially, that while Iam not crediting Jimmy Apple in all facets of his testimony(see sec. V, 6,infra ),there are certain facets of this-incident15This matter was never raised again and apparently Apple never didreceive anadditionalincrease 260DECISIONSOF NATIONALLABOR'RELATIONS BOARDon January 29 which lead me to believe that Apple didtestify truthfully concerning his observations. Thus, Rut-ledge agreed with a significant portion of the-conduct attri-buted to him by-Apple-he had gone into the lunchroomthat morning, cleared the tables, and disposed of the mate-rial thereby collected by placing it in the trash. InasmuchasRutledge conceded that the function of cleaning thelunchroom was normally performed by a porter and inlight of the fact that he did not testify to having evercleaned the lunchroom in the past, it would- appear that theonly aspect regarding the lunchroom that was any differentthat morning and that would lead him to suddenly decideto perform the porter's duties was the presence of the unionliterature placed there by Jimmy Apple before work hadcommenced.Additionally,RutledgedidnotdisputeApple's testimony that he did this at approximately 7:30a.m. Inasmuch as the inspectors did not take their morningbreak until 8 a.m. and as Byrd's list of break periods doesnot disclose any other department that might possibly havetaken their breaks prior to 7:30 a.m., it is difficult to under-stand what debris Rutledge could have been clearing-fromthe tables that morning. Presumably the porter would havecleaned the area, either earlier that morning or late theprevious day, in preparation for use of the lunchroom thatday.IIIn addition, there is the attitude which Rutledge dis-played throughout this proceeding toward the Union.When he testified, he demonstrated, in my opinion, that hedid not favor the Union or its supporters. Such demeanorisconsistentwith his conduct in 1974 when he arguedagainst the Union with Brunette and when, during a tele-phone conversation, he displayed strong resentmentagainst those employees who supported the Union (see sec.V, 7, infra).Throughout the events underlying the instantmatter, Rutledge appears to have been the one supervisorwho was not the least bit reluctant to express animus to-ward the Union and its supporters, and to take actionbased on thisanimus.Thus, the conduct attributed to himby Jimmy Apple on January 29 would be consistent withRutledge's overall approach to employees who supportedthe Union.It does not avail Respondent to argue, as it does in itsbrief, that Rutledge did not supervise the inspectors untillater and that Rutledge would need to secure permissionfrom Owen 'or Gearhart before discharging an employee.For, Rutledge was a supervisor at the time that he madethe comment and, 'as such, the effect of his threat to dis-charge an employee who placed the literature on the tableswould have the desired effect on the employees who heardit regardless' of whether he was their own supervisor. More-over, even if he did not possess exclusive authority to effecta discharge; there is no evidence that employees wereaware of that on January 29 or, even if they were aware,that they could not fairly construe his comment to meanthat he intended to obtain permission to effect such a dis-charge. Further, Respondent's position is not helped by itsargument that no witnesses were called to corroborateApple's testimony regarding the words uttered by Rutledgethat morning. Neither did Respondent call employees whoworked in the area and who were under Respondent's con-trol to corroborate Rutledge and refute Apple. Indeed,while it is "clear that Beam no longer works for Respondent,there was no evidence or contention that Beam was un-available and could not have been called in support ofRutledge's testimony, if, in fact, it could have been sup-ported.While Rutledge did not specifically state that his wordswere to be construed as the formulation of a "rule," theclear import of his comments was that discharge wouldfollow he or she who engaged in this conduct. Manifestly,this is a clear admonition against such conduct, supportedby the avowed intent of visiting adverse consequences onthe employee who failed to heed its proscription. That Rut-ledge did not label it "rule" does not make it "one any-theless.Therefore, I find that Rutledge did make the statementattributed to him by Apple in January and that he diddestroy literature favoring the Union which had beenplaced in a nonworking area on nonworking time. Thisbeing the fact, I further find that Respondent, throughRutledge, did threaten to discharge employees for engagingin union activities and did orally promulgate and enforcean overly broad no-distribution rule on January 29. Suchconduct violated Section 8(a)(1) of the Act.As to Issue 2:All partiesagreethat on February 25 Re-spondent did issue a rule prohibiting employees from en-tering any department other than the one to which theyhad been assigned. Respondent contends that the purposesfor this rule were rooted in safety considerations and onthe need to preserve company secrets. It is true that, priorto February 25, Respondent did have a rule prohibiting"Visiting other departments during working hours withoutpermission." Yet, there is no evidence that this rule wasever enforced and, to the contrary, there ' was a "relaxedatmosphere" at the Fort Worth facility. In any event, thisrule would not apply to nonworking time, whereas the Feb-ruary 25 rule concededly applied to both workingand non-working time. True, prior 'to February 25, employee move-ment was restricted in certain areas due to valid safetyconsiderations and to the equally valid need to protectcompany secrets. But, this restriction was limited in scope,as both Byrd and Lamb testified. In all other areas, withthe exception of inspectors who had abused their freedom,employees were free to move about without restriction.Why, then, the sudden shift leading to an absolute quar-antine upon employees? Respondent argues that it was oc-casioned by the same safety and secrecy considerations ashad motivated prior restrictions. Yet, at no point does itspecify the manner in which these considerations supportextending the rule to all departments. Byrd spoke of an"overall program for safety throughout the plant." But, hedid not specify what he meant by this nor did he produceany description of such an "overall program." Indeed, asNight Superintendent Everroad's testimony concerning thefirecracker-throwing incident demonstrates, thereweremany areas where horseplay was engaged in freely andwhere Respondent displayed no concern about safety.While it might be argued that this merely demonstrates theneed to extend the rule, Respondent did not advance suchan argument and, in any event, a rule prohibiting employ-ees from entering other departments hardly corrects dan-gers arising from horseplay. Beyond this, Byrd was unable GEARHART-OWEN INDUSTRIES, INC.to state whether extension of the rule had led to a compara-tively better safety record.Similarly, there was no showing that secrets had sudden-ly been developed in departments other than the ones iden-tified by Byrd and Lamb that would occasion an extensionof existing restrictions. In these circumstances, I do notcredit Respondent's contention that the February 25 rulewas promulgated because of safety and secrecy consider-ations.What then was Respondent's motive in promulgating theFebruary 25 -rule? I have already found that the reasonsadvanced were not the true reason andas, in asomewhatdifferent content, the United States Court of Appeals forthe Ninth Circuit stated inShattuck Denn Mining Corpora-tion [Iron King Branch] v. N.L.R.B.,362 F.2d 466, 470(1966):If he [the trier of fact] finds that the stated motive fora discharge is false, he certainly can infer that there isanother motive. More than that, he can infer that themotive is one that the employer desires to conceal-anunlawful motive-at least where, as in this case, thesurrounding facts tend to reinforce that inference.In the instant case, a most significant "surrounding fact" isOwen's admission that, after the second election, he in-tended to "start enforcing rules, we'll be `chicken shit' andshow them how it would be if you have a Union." Histestimony on this point (set forth in sec. IV,E, supra)showsthat he not only told this to Brunette, but that he also toldthis to his supervisors. Thus, it is only fair to conclude thathe would follow the same practice himself. Additionally, itisworthy of note that the Union's objections to the secondelection in Case 16-RC-6645 had been filed on February19-1 week before the rule was posted. In view of the factthat the first election in that proceeding had been set aside,itmust have been evident to Owen that a third election,with concomitant campaigning, was a possibility. By ex-tending the rule, it would be possible to restrict cam-paigning by union supporters-not a novel course of ac-tion for Respondent in view of the undenied testimony ofCalvin Apple that he was closely watched and that his con-versations with other employees, even those not related totheUnion, were interrupted regularly by supervisors. Inthese circumstances, I find that the rule published on Feb-ruary 25 was promulgated both to .restrict employees fromcampaigning should there be yet another election directedand as part of Owen's overall campaign to demonstratehow much more strictly Respondent's operations would beconducted if the employees selected the Union as their bar-gaining representative.This, then, brings us back in time to the conversationbetween Calvin Apple and Owen on January 30. For themost part, both men agree that Owen expressed the inten-tion to extend the scope of the restriction on employeemovement to departments to which they were assigned.This being true, it matters little whether Calvin Apple wascorrect in his recollection that he mentioned, as an exam-ple,whether going to another department to put union lit-erature in another employee's toolbox would be proper, orwhether Owen's recollection that Apple made no mentionof the Union was correct. The significant point is that on261January 30, Owen announced the restriction that he ulti-mately effected. 16 Therefore, I find that Owen did threaten,on January 29, to extend the prohibition on employeemovement to departments other than those to which theywere then contained.In connection with this issue, Respondent argued that,notwithstanding the promulgation and enforcement of therule, only certain areas of the facility were restricted andthere were other areas, considerablein'size,where employ-ees could congregate. Yet, it is clear that the added re-strictions on employee movement were motivated by un-lawful considerations and that they did have the effect ofrestricting the opportunities for employees to confer withone another. In the settlement agreement in Case 16-CA-5749, Respondent had already agreed to rescind its abso-lute prohibition on solicitation and not to restrict employeemovement solely to prevent employees from engaging inunion activities. Thus, Respondent was no longer in a posi-tion where it could prohibit, absolutely, activity in supportof the Union. The best that it could now accomplish was toimpede that activity and this, as I have found,was -onepurpose of the new prohibition. In essence, therefore, Re-spondent is merely arguing that no violation should befound, because Respondent did not go all the way andagain absolutely prohibit employees from meeting at allplaces on its premises to seek support for the Union. Yet, itis clear that, to violate the Act, an employer need not takethe most blatant action possible. More subtle and less on-erous acts are equally unlawful. "A violation of the Actdoes not need to be wholesale to be a violation."N.L.R.B.v. Puerto Rico Telephone Company,357 F.2d 919, 920 (C.A.1, 1966). Here, Respondent did restrict employee access toportions of its facility. It did so both-to preclude employeesfrom soliciting support for the Union should a third elec-tion be directed and to demonstrate how much more strict-ly operations would be conducted should the Union be-come the employees' bargaining representative. That sucha rule could have been promulgated and enforced withouta violation occurring had Respondent demonstrated a law-fulbusines-related purpose for the rule is' not, therefore, thequestion presented. There 'was no such purpose. That therule did not preclude employee access to all of the acreageat Respondent's facility is not material. It is sufficient thatthe employees were denied access to the portions ' of thefacility specified by the rule.Therefore, I find that Respondent did violateSection8(a)(1) of the Act by telling an employee that' employeemovement through the Fort Worth facility would be cur-tailed and by promulgating a written rule restricting em-ployee movement in certain areas of that facility.As to Issue 3:There is but minimal dispute regarding thefacts underlying this allegation-Shaver was abused by an-other individual employed by Respondent,l" she was notsatisfied with Respondent's resolution of the matter, she16 This does not alter my finding that in promulgating the rule on Febru-ary 25 Respondent was motivated by the desire to impede further cam-paigning on behalf of the Union and to demonstrate how much more strict-lyRespondent's operations would be conducted if the employees selectedthe Union as their representative. It merely means that Owen formulated hismotivation before the election but did not act on it until a later time171 It is not material whether Harvey was or was not a supervisor. 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDacquiesced in Wooddell's actions and met with the Unionto discuss the matter,and she and Wooddell were thenreprimanded by Respondent after it was confronted byCalvin Apple,who was following the course of actionagreed upon during the meeting with the Union. Quiteclearly, Shaver's experience with Harvey and her concernthat his,conduct might be repeated in the future were mat-ters affecting her employment by Respondent.Her con-duct in speaking with Wooddell,though she did not initiatethe conversation,and in then meeting with Brantley andagreeing to Apple's intervention was without doubt con-certed activity and brings her within the ambit of that-por-tion of Section 7 of the Act which protects employees whenthey -engage in other concerted activities for the purposeofother mutual aid or protection...."Indiana GearWorks, a Division of the Buehler Corporation v. N.L.R.B.,371 F.2d 273, 276(C.A. 7, 1967),Mushroom TransportationCompany, Inc. v. N.L.R.B.,330 F.2d 638,685 (C.A. 3,1964).Moreover,though Shaver had previously acquiescedin Respondent's solution to the problem,this did not act asa waiver of her right to engage in concerted activities inpursuit of a better solution to the problem and there is noevidence that her conduct was maliciously motivated ordesigned to harass or embarrass Respondent.Similarly,Wooddell was concerned about the sameproblem, to which she,personally,had been subjected.True,Glover and Herd did dispute Wooddell's contentionthat Harvey had acted improperly with them. However, itis also true,as Berg acknowledged,that both women didsay that,Harvey had conducted himself with female em-ployees,on a less than businesslike basis and Berg conced-ed that he had observed such conduct, albeit not as ex-treme as that to which Shaver was subjected. -In thesecircumstances, it can hardly be argued that Wooddellshould be deprived of her protection under Section.7of theAct merely because she adopted the cause of an employeewho was not certain how to pursue the matter further.Moreover,notwithstanding Owen's fears to the contrary,there is no evidence that Wooddell,or Calvin Apple forthat matter,pursued the course that they did in this regardwith inalicious intentions toward Respondent.In these cir-cumstances,I find that Wooddell and Shaver were engagedin protected concerted activities in connection with theirmeeting with Brantley and their reliance on Calvin Appleto resolve the problem.Although there was a dispute as to whether Owen ac-cused Shaver of being "disloyal"during their meeting onMarch 5, this is hardly the crucial issue in connection withthatmeeting. The crucial issue is that an "irritated" and"upset"officer of Respondent summoned employees to hisoffice and interrogated them in connection with their pro-tected concerted activities and accused them, in part, ofattempting',to hurt their employer by engaging in these ac-tivities.Both were told that notations of their conductwould be made and that those notations would be placedin their personnel files-promises which Owen admittedwere kept. In any event, assuming that the word "disloyal"was not specifically used,the substance of Owen's com-ments to Shaver conveyed such a meaning.While Berg testified that he did not rely on the personnelfileswhen he conducted the most recent evaluations, thepoint is that the personnel files can be resorted to in thefuture to appraise whether these employees'records war-rant adverse or meritorious action and,beyond that, theseactions created apprehension in the minds of Shaver andWooddell that these written recitations would be usedagainst them-as shown clearly by Shaver's testimony thatshe believed that the note in her file had affected her mostrecent wage increase adversely.In any event,without re-gard to how Shaver and Wooddell felt about Owen's repri-mand,the proper test for ascertaining whether a violationof Section 8(a)(1) has occurred is whether an employer'sconduct reasonably tends to interfere with, restrain, orcoerce am employee in the exercise of protected concertedactivities.I find that Owen's attitude,comments,and state-ment that a permanent record would be made of the inci-dent satisfy that test-they did reasonably tend to interferewith, restrain,and coerce Shaver and Wooddell in theirright to engage in protected concerted activities.Therefore,I find that Respondent,through Owen, vio-lated Section 8(a)(1) of the Act by threatening employeeswith reprisals for engaging in union or protected concertedactivities and further violated Section 8(a)(1) of the Act byissuing and causing warning notices to be placed in thepersonnel files of Kathy Shaver and Judy Wooddell be-cause these two employees had engaged in protected con-certed activities.-As to Issue 4:Respondent's argument,in support of itscontention that there was no unfair labor practice commit-ted when Calvin Apple's machine was moved is, that, inessence, there was a need to locate other machinery next toan outside wall which.would act as a cooling tower, thatneed was filled by moving both Apple'smilling machineand the lathe across the aisle, there could be nothinggained by moving Apple's_machine closer,to the officesince Rosenthal spent only minimal time there, and, in anyevent, there could have been no interference as Apple wasnot supposed to be engaged in union activities on workingtime.While there appears to be considerable merit to this ar-gument, certain other factors are present which, in myjudgment,support the contention made by the GeneralCounsel.First,Calvin Apple was one of the most activesupporters of the Union in Respondent's plant-and Re-spondent did not dispute his testimony that supervisorshad constantly interfered with his conversations,thoughnot related to the Union,in an effort to prevent him fromcampaigning on behalf of the Union. Thus, prior to March10, there had been a pattern of watchfulness with regard toCalvin Apple.In this regard,it should be noted that whileOwen testified to complaints by a supervisor regardingApple's conversations with -Steven Cress (fn.7, supra),thistestimony was not corroborated and, as Respondent hasnot contended that such purported conduct influenced itsdecision to move Apple's machine, it is not a relevant fac-tor for consideration.Second, the machine was moved at the end of the sameweek as Owen,"irritated"and "upset," had met with Shav-er and Wooddell and violated Section 8(a)(1) of the Act byremonstrating over the fact that they had been in contactwith the Union concerning the Harvey incident. It is, ofcourse,Calvin Apple whom Wooddell had contacted, it GEARHART-OWEN INDUSTRIES, INC.was Calvin Apple who had broughtthematter toBrantley's attention,and itwas Calvin Apple who had con-tacted Respondent in an effortto obtaina more satisfacto-ry resolutionof the matter.Manifestly,Owen's displeasureat what had taken placedid not end with Wooddell andShaver.The fact that it was shortlyafter these events thatApple'smachine-was moved to a position more proximateto the office is certainly a significant factor in appraisingRespondent'smotivation for moving the machine.In thisregard, although Appletestified that the change in positiondid not intimidatehim andwhile Rosenthal spends consid-erablyless thana majority of hisworking time in the office,the movement of the machine does appearto have had adeterrent effect-on employees other thanCalvin Apple, forhe testifiedthat theystop lessto talk withhim since themachine has been moved.Quite obviously, thiswould suitOwen's purposes,at least astheyexisted during the weekof his meetingwith Shaver and Wooddell,since it wasWooddell who had sought out Apple. Viewedin this light,in other words,itwasnot primarily Apple who was to berestricted,though the machine was moved as an act ofretaliation againsthim, butitwas theother employees whowere to be deterred from contactingApple. Obviously, it isnot importantfor this purpose thatRosenthalactually bein the office mostof thetime, since other employees would-have no way of knowingwhetherhe was thereat any par-ticular point in time-inother words, other employeeswould haveto avoid Apple's workstation because of thepossibilitythat Rosenthal might be in the office.Of course,Ihave already found thatone of Respon-dent's objectives in promulgatingthe February 25 rule wasto restrict employee movement, thereby impedingactivitiesin support of, theUnion. Moving Calvin Apple'smachineto a point where he could be morereadily observed wouldserve to supplementthat objective and, thus,like theprevi..-ous watchfulness of him,is -consistentwith a pattern ofrestricting employees'activities in support of the Union;particularlyas there is no ruleprohibitingemployees fromexchanging commentsin their departments.It is also con-sistent with Owen's program of more strict operations todemonstrate how matterswould be conducted should theUnion becomethe employees'representative-a pointwhich Owenquiteclearly restatedtoCalvin Apple whenthe latter first tried to discussthe Harvey-Shaver incident.Beyond these factors, notwithstanding Rosenthal's dem-als, I creditApple's and Terrell's testimony that, on March10,Rosenthal chased, Terrell.,from the area whereApple'smachine hadbeen newly located withthe admonition thatApple had beenmoved toprevent others fromtalking tohim. Similarly,I credit Apple's testimonythat,later,Ro-senthal saidthat he intended to install Apple's,new ma-chine near the office,"where I can watchyou." Rosenthal'sdenials were not persuasiveand thestatementsrelated byApple and Terrell, particularlythe comment-ofMatch 10,are consistentwith the other factors,detailed above, sup-porting the conclusionthat Applewas moved to restrictother employees from contacting him in retaliation for, hisrole in theShaver-Wooddellincident.It is, of course,undisputedthat machinerywas installedin the backof the shop.However, it,is also true that noneof the machineryoccupies that spacewhich Apple's ma-263chine had occupied.Instead, pallets of materials are storedthere-which clearly, demonstrates that operation of thenewly installed machinery is not impeded by the presenceof an object in the space formerly occupied by Apple'smilling machine. There is, moreover,no evidence that it isnecessary to use that space to store materials-indeed,there is no evidence that the machinery will not operatejust as smoothly were those materials stored elsewhere.What the evidence does show is that movement of Apple'smachine was the first occasion when a machine from adepartment had been moved without the entire departmentbeing moved. It occurred virtually immediately after theoccurrence of an incident which"upset" Owen and madehim "irritated."The immediate supervisor twice admittedthat it had occurred so-that Apple could be more closelywatched. Finally, it occurred at a time when Respondentwas making an effort to demonstrate how much morestrictly conditions would be with a union in the picture andafter efforts had been made to restrict the activities of em-ployees in general and of Calvin Apple in particular.Therefore,Ifind that Respondent violated Section8(a)(3) and(1) of the Act by moving Calvin Apple'smillingmachine to a point where he could be more closely ob-served because he had engaged both in activity on behalfof the Union and in the protected concerted activity inwhichWooddell and Shaver also participated.Further-more, I find that Rosenthal's comments to Calvin Appleand Terrell on March 10 did create the impression of sur-veillance of Apple's union or protected concerted activitiesand that, accordingly, Respondent violated Section 8(a)(1)of the Act.As to Issue 5:As was true of the movement of Apple'smachine, the warning notice was issued to Apple shortlyafter theWooddell-Shaver incident in which he had beeninvolved and which had caused Owen's displeasure.It alsooccurred at a time when Respondent was attempting todemonstrate how operations would be conducted morestrictly if the Union became.the employees'representative.It is true that,if a comparison is made of the instructionsissued to Apple by Smith,as related by Apple("as long aswe filled out the right hand side of the card . . . . Themain thing was to, get,the hours to where they could figurethe job ...."), with, the substance of the complaint, asrelated on the employee counseling record("you had notfilled in any of the jobs you had worked on for that day." ),itdoes appear that Apple failed--to comply with Smith'searlier instructions.Yet,, this aspect of the matter was notpursued at the hearing !and Apple testified that he andother employees had been following this same procedure infilling out the cards. This was not disputed and no cardswere presented to show,that, Apple had filled in his cardany differently that day than he or other employees had onprevious days. In these circumstances,-,I find that Applehad not filled out his card any differently on March 13than he had on any other day over the preceding 3 years orthan any other employees had filled out their cards. Thelatter appears tobe supported by the factthat,followingissuance of the record to Apple, Respondent posted a no-tice describing the proper method for completing the cards.Surely if but one emloyee had failed to complete onlysome of his cards in this fashion, it, wouldnot have been 264DECISIONSOF NATIONALLABOR RELATIONS BOARDnecessary to go to this extreme. This lends support to myconclusion that in its effort to demonstrate how operationscould be conducted more strictly and in reprisal for CalvinApple's rolein the Shaver incident, Respondent seizedupon his timecard of March 13-which may or may nothave been completed as Respondent desired, but whichwas completed as Apple and other employees had beencompleting them in the past without incident and used itas a vehicle for issuing an employee counseling record toApple,.thereby placing the first such notice in his personnelfile in 13 years of employment by Respondent. The poten-tial effect of such a notice in a personnel file has alreadybeen described.Therefore, I find that Respondent did violate Section8(a)(1) of the Act by issuing a warning notice and causingit to be placed in Calvin Apple's personnel file.As to Issue 6:There is no dispute regarding the fact thatOwen did approach Jimmy Apple to persuade the latter toquit; nor is there any dispute that Apple set a price thatOwen could refuse, at least at that time, and that ultimatelyOwen withdrew the offer. The only disputed point is thereason for Owen's offer:Whether, as Jimmy Apple testi-fied, it was designed to dispose of a union supporter orwhether, as Owen testified, it was to dispose of an employ-ee of whom other employees had become fearful due to thediscovery that he possessed a silencer on his rifle.I credit Owen. In contrast to other aspects of his testimo-ny, when testifying concerning this aspect of the April 8conversation Jimmy Apple appeared evasive and vague-an appearance confirmed by an analysis of his testimony.Thus, on direct examination he testified that Owen hadasked "how much I would take to drop this unionactivity.." (Emphasis supplied.) Then on cross-examination,Apple testified that Owen had inquired, "How much wouldyou take to drop these unioncharges. . . ." (Emphasissupplied.) For the remainder of his testimony, Apple set-tled on charges as being the basis for Owen's offer to quit.Yet, an examination of the unfair labor practice charges inthismatter discloses that Jimmy Apple's name did not ap-pear on any of them until the amended charge filed in Case16-CA-5990 on June 4-almost 2 months after the conver-sation in which Owen sought to have Apple quit. Although-Jimmy Apple referred to other charges, he did not identifyany charge as concerning him other than the June 4amended charge and neither the General Counsel nor theUnion presented other charges filed by or on behalf ofJimmy Apple. Thus, his testimony that Owen had askedhim to drop charges and to quit makes no sense. It is notsupported by objective considerations.By contrast, Owen's testimony does find support in ob-jective considerations. Thus, Jimmy Apple admitted beingarrested and it is'not disputed that, at the time of the arrest,a rifle with either a silencer or a muzzle break was found inhis vehicle.Moreover, Apple was then charged with car-rying a concealed weapon. Thus, Owen's testimony thatthe only charge to which he referred in the April 8 conver-sation was the charge that had been filed against JimmyApple for carrying the concealed weapon. It is true that noemployees or supervisors were presented to support Owen'stestimony in connection with the climate of fear which therumors aboutApplepossessing a silencer had occasioned.Yet, further analysis of JimmyApple's testimony lendssupport to Owen's assertion regarding the fear of other persons. Thus, on direct examination,Apple mentioned onlythe offerto payhim to quit and hisreplythat he neededtime to think it over,with Owen responding that he shouldtake his time and report the figure which he ultimatelydecided he would accept.Then,on cross-examination, headded that Owen had also said that he was-,a thorn both inOwen's and Rutledge's sides and that there were severalsupervisors who would like to see Apple gone-still state-ments which would support eitherApple's contention orOwen's contention concerning the purpose of the conversa-tion.However, on redirect examination,Apple recitedstatements which clearly support Owen's testimony con-cerning the purpose of this conversation-he testified thatOwen had said that the supervisors who wanted to see him"gone"were afraid that Apple would do something tothem and were wondering what Apple had been doing witha pistol in his car.The point of this is not, as Respondent stresses in hisbrief, that Apple kept adding to his testimony concerningthis conversation. Normal apprehension about appearingas a witness makes this a not infrequent occurrence. Myconcern is with the substance of what Jimmy Apple wasadding on cross-examination and redirect examination.Thus,from a starting point of an offer to cease engaging inunion activities and to quit,Apple progressed to an offer todrop charges, then to an expression of supervisor's concernfor their safety and then, arising because of the silencerand theircuriosity regardingApple's reasons for-possessinga pistol.Clearly, ashis testimony unfolded regarding thisportionof the April8 conversation, it became closer to thatof Owen's.As no unfair labor practices has' been shown tohave been pending on JimmyApple's behalf at the timeand in view of the factthatcriminal charges were thenpending against JimmyApple,I find that Apple seizedupon Owen's offer to quit because of the''fear which thearrest had engendered in other personnel and attempted toimprove on the Union's case by converting that offer toone connected with the Union's campaign.Therefore,I find that Owen did not solicit an employeeto find another job because of his union activities and didnot offer employees a monetary inducement to cease en-gaging in union activities and toterminatetheir employ-ment with Respondent:Rather,I find that_the conversa-tions between Owen and JimmyApple,regarding thepossibility of the latter quitting, were restricted to the'ques-tion of JimmyApple's arrest and the effect of the circum-stances of that arrest on other people employed by Re=spondent.As to Issue 7:Respondent argues'that as the January 20record was admittedly issued for a valid reason, so toomust the February 13 record be held valid. For, the secondrecord,arguesRespondent, was issued in response toBrunette's failure to, observe the admonition of'the firstone.However,several factors tend to diminish the: effec-tiveness of these assertions. First,while the January 20 rec-ord was concededly deserved, it was issued when Brunettewas discovered in thecomputer room,another departmentwhich he had no business-reason to visit.'By contrast, onFebruary13, he was in the front office getting coffee, as GEARHART-OWEN INDUSTRIES, INC.265had been his normal practice. Thus, he was not, as he hadbeen on January 20, in the computer room. Obviously, ifthe matter ended there this would be mere quibbling. How-ever, this leads to the second point-Respondent did notdispute the testimony-to the effect that it was common foremployees to go to'-the office to obtain coffee, as it wasfree, and on the morning of February 13, at least one otheremployee was there along with Brunette. Yet, there is noevidence that any action was taken against any other em-ployee for procuring coffee in the office. True, Rutledgedid testify that he did not feel that it was his responsibilityto police employees other than theoneswhich he super-vised. Yet, this was only the second employee whom Rut-ledge had suspended in 10 years of being a supervisor. Fur-thermore, Respondent had a policy of being certain thatemployees were given every chance to "mend their ways"before becomingthe object of'disciplinaryaction,a policyarticulated 48 hours earlier by Owen during the February11 preelectionmeetings.Thus, given this policy and giventhe highlyunusual natureof the actionbeing taken by Rut-ledge, it seems improbable that Rutledge would not dis-close all of the facts as they existed that morning-both toprotect his own standing as a.supervisor and to satisfy Re-spondent's policy of fairness in disciplining employees. Ofcourse, a highly important fact in such deliberations wouldhave been the presence of any other employees in the officethat morning.The extent of Owen's participation in the suspension is asubject worth pursuing one step further. Owen testifiedthat Rutledge had given him but a brief description of theevent before effecting the suspension-testimony which Ifind highly suspect in light of Respondent's policy andRutledge's position, as discussed above. Then, testifiedOwen, he later learned that there was a variance betweenthe conduct of Brunette which led to issuance of the Janu-ary 20 record and the conduct which led to the Februarysuspension (testimony which signals the death knell to Re-spondent's argument concerning the -identical nature ofBrunette's conduct on both occasions). Thus, Owen testi-fied that he directed that Brunette be compensated for thesuspension. Yet, Owen did not explain why, on the dayafter Brunette was suspended, he saw fit to post a noticeannouncing that free coffee would now be provided in thedepartments. Of course, that was ithe very thing that hadbeen drawing Brunette and other employees to the officeand it seems unlikely that Owen would not be aware orbecome aware of that fact during the events leading to thepreparation and posting of that notice.The more probable explanation for Respondent's con-duct in this regard is that, on the day after the election inwhich Brunette had served as one of the Union's observers,he was discovered in the office, getting coffee by Rutledge.Of course, Rutledge is thesamesupervisor who, as foundabove (sec. V, 1), argued against Brunette wearing theUnion's badge during July 1974-and who, in a telephoneconversation 2 months later, deprecated the Apples andBrantley and threatened to fire Brunette if the latter wascaught using company time for "pushing 'the Union,"warned that changes would be made at the next wage re-view,which would hurtsomepeople, and suggested thatBrunette seek other employment. Thus, Rutledge's displea-sure with those who supported the Union is manifest and itmust have been a galling feeling to know that his goodfriend Brunette, continued to support the Union and had,in fact, served as one of its observers during the Februaryelection. Thus, he converted his discovery of Brunette intheoffice into a means of engaging in reprisals forBrunette's support for the -Union and, consistent withOwen's policy of demonstrating how much more strictlyoperations would be conducted with a Union (a policy al-ready formulated as shown by Owen's January conversa-tionwith Calvin Apple;see sec.V, 2), suspended him.While initially ratifying the-suspension, Owen either real-ized the tenuous position in which Respondent was therebyplaced by virtue of the similarity of other employees' con-duct to that of Brunette or, alternatively, decided that em-ployeemovement could be further restricted consistentwith the soon-to-be-issued February 25 memorandum, iffree coffee were provided in the departments, thereby elim-inating the need for employees to congregate in the office.Later, confronted with employee suspicions concerning thesuspension and possibly with questions about it arisingduring the Regional Office's investigation of the charges inthismatter, Owen reversed his field and, after acknowledg-ing that Rutledge had been wrong in issuing the record,rescinded it and compensated Brunette for his loss.Therefore, I find that Respondent did violate Section8(a)(3) and (1) of the Act by suspending employee JohnnieBrunette on February 13 for a 3-day period.As to Issue 8:Possibly the most significant aspect in con-nection with the wage increase granted to Jimmy Appleand the initial increase granted to Brunette in April is thatthe amounts of the increases were determined solely byRutledge. It was, of course, Rutledge who had expressedsuch hostility toward those who supported the Union dur-ing a telephone conversation with Brunette and who hadthen acted on that hostility(see secs.V, 1 and V,7, supra ).More significantly; it had been Rutledge who had warnedBrunette, "in the next wage review that there were going tobe some changes made and some people were going to behurt ...." Both Jimmy Apple and Brunette had beenactive on behalf of the Union and the latter had alreadybeen subjected to 1j utledge's wrath (sec. V,7, supra ).Thus,to deny the proper wage increase to Brunette and JimmyApple because they had been supporters of the Unionwould be merely consistent with Rutledge's expressedthreat and with his prior actions in other areas. An exami-nation of Respondent's contentions with regard to theseincreasesmerely confirms the conclusion that Rutledgedid, in fact, withhold the proper increases from these twoemployees.Respondent contends that Brunette's initial increase wasless than that of Verlin Payne because the latter had ser-viced machinery willingly at the Cleburne facility. Yet, aswas demonstrated by Owen's subsequent decision to equal-ize the pay rates of I Verlin Payne, Jimmy Apple, and Adri-an Howard, there was no reason to grant Payne a premiumin April. That he had'ceased making trips to Cleburne withany degree of frequency must have been as obvious to Rut-ledge as it later was to Owen.Of equal significance,itmusthave been as evident to Rutledge as it was to Owen thatVerlin Payne, as Owen acknowledged, did not support the 266DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion. Finally, in advising Brunette of the raise; Rutledgemade an oblique reference,to his earlier,threat to penalizethe Union's supporters through the wage review programwhen he said, "I hope you understand that I'm not 'tryingto run you off." Quite obviously this refers to their earliertelephone conversation in which after making the above-quoted comment regarding using the program to "hurt"some people, Rutledge had added that "he wouldn't besurprised, if some of the people wouldn't quit." In thesecircumstances, I find that Respondent did deny Brunettethe wage increase to which he otherwise would have beenentitled and that it did so becausey Rutledge was actingconsistently with his prior threat to use the wage reviewprogram to penalize the Union's supporters.Rutledge's conduct toward Jimmy Apple's wage increasewas more flagrant than with regard to Brunette. Thoughmore senior than at least two, and possibly three, of theother inspectors, Apple received the lowest increase and noexplanation at all was advanced to explain this. Respon-dent did argue that it had adopted a policy of increasinginspectors at lesser rates until their rates were equalizedwith those of inspectors employed by other firms in thearea-a policy sounding very much like it was a part ofRespondent's overall post-election program of demonstrat-ing to employees how much more strictly their terms andconditions of employment would be governed with unionrepresentation. Putting that possibility aside, however, thefact remains that awarding Apple the lowest increase of allinspectors would not advance Respondent's program of re-ducing the amount of increases given to all inspectors. Pre-sumably, were such a policy being followed, each inspectorwould receive proportionately the same increase; unless, ofcourse, the reduction for the entire department was to beeffected by selecting one employee to-serve as a sacrificiallamb and absorb the entire reduction. This was not, ofcourse,Respondent's contention. It is clear, contrary toRutledge's testimony, that Jimmy Apple was not changedto top rate and I credit Apple's testimony that Rutledgehad first promised a 22-cent-an-hour raise and then, afterApple had pointed up his support for,the Union, granted araise of but 18,cents an hour. Absent some more tenableexplanation for, the limited raise that Apple received', it canonly be concluded that Rutledge decided, consistent withhis previously stated intent, to limit Apple's increase inretaliation for his support of the Union.Therefore, I find that Respondent did violate Section8(a)(3) and (1) of the Act by applying its wage review pro-gram in April to deny wage increases to employees JimmyApple and Brunette.As to Issue 9:A number of points are raised byPetitioner's objections. First, assuming that the five-pageprinted document:distributed by Respondent in February,described in section IV,D,supra,isencompassed by theRegional Director's report on objections, order consolidat-ing cases, and notice of hearing, I find that there is nothingin that document that constitutes a violation of the settle-ment agreement in Case 16-CA-5749 or a restriction onemployee solicitation for the Union during nonwork time.As these are the only possible objections under whose um-brella the February campaign material would fit, I findthat the issuance of this document does not constitute con-duct which would warrant setting 'aside-the second elec-tion.-Conversely, there is merit to Petitioner's objection thatemployees were denied their right for solicit during non-working time in the plant in view of my finding that, inJanuary, Rutledge violated Section_8(a>)(1) of_the Act byopenly destroying union literature, threatening to firewhoever had placed the literature on the lunchroom tables,and, thereby, orally promulgating and enforcing an overlybroad no-solicitation rule. Respondent, in its-brief, arguesthat such conduct was isolated and, thus, should be consid-ered a one-time event which did not have sufficient impacton the electorate to warrant setting aside an election decid-ed by an 81-vote margin. However, it is settled that: "Con-duct violative of-Section 8(a)(1) is,a fortiori,conduct whichinterfereswith the exercise of a free and untrammeledchoice in an election."Dal-Tex Optical Company, Inc.,137NLRB 1782, 1786(1962)_As Respondent concedes in itsbrief, other employees were present when Rutledge en-gaged in this conduct and the openness of his act of de-stroying the literature coupled with the volume of his voiceinmaking the statement to Beam undoubtedly attractedtheir attention. In these circumstances, where Rutledge hadacted so openly and delivered such a dire threat, it is `rea-sonable to presume that his statement was conveyed byemployees who had seen and heard him to employees whowere not witnesses to his actions and statements. As theBoard stated inProfessional Research, Inc., d/b/aWestsideHospital,218 NLRB 96 (1975).The question of whether there has been unwarrant-ed interference with free expression of choice does notturn on election -results, of the probable election re-sults.Moreover, the impact of the threat is not neces-sarily limited to Sanchez only, since, experience hasshown, as demonstrated herein, that statements madeduring an election campaign; are the subject of discus-sion, repetition, and dissemination among the elector-ate. [Footnotes omitted.]Accordingly, I find that Rutledge's conduct in'January issufficient in magnitude to warrant setting aside the elec-tion.Nor was Rutledge's conduct the only event predating theelection, as on January' 30 Owen announced to Calvin Ap-ple his intent to further restrict the movement of employ-ees.This also was an unfair labor practice (see sec. V, 2)and, as it is embraced' by the scope of the objection torestricting solicitation for the Union during nonworkingtime,would be governed by theDal-Tex Optical, supra,principle.The Union also presented evidence concerning Owen'spurported agreement to permit absolute freedom to cam-paign before the second election during the December1974 meeting in the Regional Office and, also, some evi-dence that employees' opposed to the Union were permit-ted freedom to campaign on working time, in contrast tothe restrictions placed on campaigning by employees sup-porting the Union. The testimony regarding the latter ap-pears to have been based largely on speculation and sub-jective impressions concerning the conduct of employeeswho opposed the' Union. It was not precise as to date, GEARHART-OWEN INDUSTRIES, INC.place, and who was involved. Nor was it altogether clearthat Rosenthal, if such conduct was occurring, appreciatedwhat the antiunion employees were doing. In these circum-stances, I find that the evidence is not sufficient to estab-lish by a preponderance of the evidence that Respondentacted disparately by permitting employees opposed to theUnion to campaign during working time.Nor do I-believe that the record supports Calvin Apple'stestimony that Owen agreed at the Regional Office to re-move all restrictions on employee movement prior to thesecond election. The adamancy with which Owen deniedagreeing to this and his demeanor when he did so convinceme that he would not have made such an agreement. More-over, when Brantley telephoned Owen to complain aboutthe reports concerning campaigning by employees oppos-ing the Union, there is no evidence that he made any men-tion of such an agreement. Surely, had such an, agreementexisted, Brantley would not have made the call for such anagreement would have permitted such conduct by both op-ponents and proponents, of the Union. In other-'words hadthe agreement been made, Brantley might have. com-'plained about failing to permit union supporters to takeadvantage of it, but he would never have complained thatunion opponents were availing themselves of its provisions.Finally, the settlement agreement in Case 16-CA-5749contains a provision covering - employee movement bywhich Respondent agreed not to "restrict the movement ofour employees throughout ourplant simply for the purposeof curtailing their union or concerted activities." Thus, bythe terms of the settlement agreement, Respondent waspermitted to maintain and promulgate restrictions on em-ployee movement for valid business considerations-If Re-spondent had agreed to-permit all movement, it is unlikelythat the settlement agreement would have permitted Re-spondent leeway to maintain and impose such business-related restrictions.Itwas my impression that Calvin Apple merely misun-derstood the agreement concerning employee movementand,_ even if such a private agreement had been made, it isa private agreement which detracts from the plain meaningof the terms- of the settlement agreement and may not beused as the basis for objecting to the conduct of the secondelection.Likewise, Apple must have misunderstood theEx-celsiorlist agreement, since the list could be made availableonly when an, eligibility period was established. That, ofcourse,was not done until January 30 and Respondentpromptly provided the list on the following day.Similar considerations govern the purported agreementconcerning using Herman Langford's name during thecampaign. Assuming Owen did mention him on February11, the fact that he ,thereby breached a private under-standing between the parties would not support an objec-tion to the conduct of the second election. Parties are, notfree to set their own guidelines defining what will and whatwill not constitute objectionable 'conduct. Beyond this, ifLangford's namewas, mentioned by Owen, the context inwhich it was used, as described by Calvin Apple, showsclearly that Owen was not attempting to violate any suchagreement, but rather, was making a point which, in fact,was somewhat favorable to the Union-that its normallyfollowed policy of making certain that no employee was267unfairly discharged had not been followed in Langford'scase.Certainly an employer's acknowledgmentof an ex-ception to a rule of which it was proud can hardly be con-strued as being adverse to a unionseeking torepresent thatemployer's employees. Moreover, as it has not been shownthat either Upchurch or Woods were supervisorsor agentsof Respondent, their comments at the gate on the eve ofthe election concerning Langford can hardly be held to beattributable to Respondent.Underlying all of the foregoing, of course, is the Union'sobjection that Respondent violated the terms ofthe settle-ment agreement in Case 16-CA-5749. However, the Re-gional Director for Region 16 has not set aside that settle-ment agreement, so far as the record discloses, and therehas been no motion that I unilaterally set theagreementaside, assuming that I had that authority. Beyond this,there are many reasons for settingaside a settlement agree=mentthat would not relate to subsequent repeatedmiscon-duct-suppose, for'example, that the Regional Directorand a respondent were to disagree as to whether the noticehad been posted properly or as to whether the backpay hadbeen computed properly. In the instantcase, itdoes appearthat some of Respondent's conduct may have violated thesettlement agreement,but the Regional Director has cho-sen not to" attempt to set aside the agreement and theUnion has not chosen to litigatehis reasonsfor decliningto do so. Under any circumstances it would be difficult tohold that violation of a settlementagreement,per se,con-stitutesobjectionable conduct, but in thesecircumstancesit is impossible for me to do so. Accordingly, I shall recom-mend that Petitioner's Objection 6 be overruled.Finally, there is the matter of Lawson's, Juroska's, andWilliams' conduct in the voting line: Notwithstanding theirequivocation, I find that both Lawson and Juroska weresupervisors within the meaning of Section 2(11) of the Actat the time of the election. The department in which theywork has over 100 employees and to assume that no morethan 3 people supervise so many individuals would be con-trary to reality. Both Lawson and Juroska areclassified asleadmen and the latter admitted being called a departmenthead on occasion. Owen acknowledged that the authorityof leadmen'varied depending on the authoritydelegated tothem by their department heads. In the case of the elec-tronics department, it is evident that leadmen Lawson andJuroska have been delegated authority to accept rejectedparts-authority clearly being understood to be superviso-rial in Respondent's operations. Thus, Juroska frankly ad-mitted that this authority had been delegated to him and,while doing everything possible to avoid admitting this inconnection with the form which he signed, Lawson didadmit at one point that "I was told that I could acceptthem that way andsignthat line." His subsequent efforttonullify this admission by attempting to attribute that in-struction to an inspector was completely unconvincing.Rather, as he works in the same department as Juroska; itis reasonableto assumethat, like Juroska, Lawson has alsohad this authority delegated to him.Moreover, despite 'his continued evasions, Lawson didadmit that he had instructed employees an how to performtheir jobs, had attempted to correct improper performanceof their jobs, and had been askedto express his opinion on 268DECISIONSOF NATIONALLABOR RELATIONS BOARDdepartmental employees' abilities and progress. Juroska,who conceded that he had been called a department head"a time or two," admitted directing employees' work byissuing orders and by attempting to have orders completedin a timely fashion. Juroska also testified that he madeefforts to correct improper performance of jobs by employ-ees and reported to his superiors when there were employ-ees who were not "working out all right." In performingthese duties, it is manifest that both Lawson and Juroskamust exercise considerable independent judgment in viewof the size of the department and in view of Lawson's con-cession that Johns had but a "limited amount of time"available. The test of whether an individual is a supervisordoes not depend, as appears to be the thrust of Respon-dent's argument, on that individual possessing the maxi-mum authority that could be possessed under Section 2(11)of the Act. Rather, it is only necessary that such an individ-ual possesssomeof the authority listed in that section ofthe Act. SeeN.LR.B. v. Edward,G. Budd ManufacturingCompany,169 F.2d 571, 576 (C.A. 6, 1948), cert. denied 335U.S. 908, (1949);Ohio Power Company v. N.L.R.B.,176F.2d 385, 387 (1949), cert. denied 338 U.S. 899 (1949). Inthe instant-case,I find that both Juroska and Lawson exer-ciseindependent judgment in responsibly directing thework of other employees, rating the performance of otheremployees, and reporting to their own superiors when em-ployees fail to perform their duties properly. In addition,they possess authority to accept rejected parts-authoritywhich is normally exercised by conceded supervisors and isclearly identified with possession of supervisory authority.Similarly,I alsofind that Williams is a supervisor withinthe meaning of Section 2(11) of the Act. It is undenied thathe admitted as much on at least two occasions and he wasso identified by Losey in the September 1974 employeecounselingrecord: ,The testimony regarding the conduct of these three su-pervisors while in the voting line and in the area of thevoting line was quite succinct: Calvin Apple testified thathe observed Williams "talking to other people" as he pro-gressed through the line to the polling place; Jimmy Appletestified that he observed Lawson and Juroska "talking topeople in front and in back of them, shaking hands" andOdoms testified - that he observed Lawson and Juroskagoing through the line "shaking hands and patting otherpeople on the back ...." No one heard the words ex-changed between these three supervisors and employees,but then the Board prohibits parties from conducting dis-cussionswith employees waiting in line to vote, "withoutinquiry into the nature of the conversations."Milchem,Inc.,170 NLRB 362 (1968). Though both Lawson and Ju-roska,denied the conduct attributed to them, Juroska'svague and evasive ,testimony regarding his conduct (seesec. IV,D, supra)and Lawson's evasiveness in connectionwith the questions put to him regarding his authorities, as_well as their demeanor when they testified, convince methat they should not be credited.If it were clear that these three supervisors did nothingmore than exchange greetings with employees in the votingline, I would not find that their conduct was objectionable.SeeModern Hard Chrome Service Co.,187 NLRB 82, 83(1970). Here, however, the testimony is that Williams was"talking to other people," which implies, of course, some-thing more than a mere greeting. Moreover, both Lawsonand Juroska, were observed not only shaking hands andpatting people on the back (conduct which might indicatemere greeting), but also talking to people in -front and inback of them. Thus, it would appear that their conversa-tions with employees extended beyond the ambit of a meregreeting and, in the absence of any credible evidence byRespondent showing that their comments were restrictedto those of greeting, I find that, by their conduct, theMi!-chemrule, has been violated. Therefore, I find that theUnion's objection to that conduct has merit.VI. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth above, occurringin connection with- the Respondent's operations describedin section I, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among the sev-eral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2) of the Act, engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By threatening employees with discharge for engagingin union activity, by orally promulgating and enforcing ano-distribution rule prohibiting the distribution of unionliterature in nonworking areas of its Fort Worth facilityduring nonworking time, by threatening to impose and byimposing a rule restricting employee movement throughoutitsFort Worth facility to impede employee activity in sup-port of the Union, by threatening employees for engagingin protected concerted activities and by issuing and caus-mg notices to be placed in the personnel file& of employeesKathy Shaver and Judy Wooddell because they engaged inprotected concerted activities, by creating the impressionof surveillance of employees' union or protected concertedactivities, and by issuing a warning notice and causing it tobe placed in Calvin Apple's personnel file because he en-gaged in union or protected concerted activity, Respondenthas violated Section 8(a)(1) of the Act.4.By moving Calvin Apple's work location to a pointwhere he could be more closely observed in retaliation forhis conduct of engaging in union or protected concertedactivities and as a warning designed to deter other employ-ees from conferring with him, by suspending employeeJohnnie Brunette on February 13, 1975, for engaging inunion or protected concerted activities, and by limiting thewage increases afforded employees Jimmy Apple andJohnnie Brunette in April 1975, because these employeeswere supporters of the Union, Respondent has discriminat-ed in regard to hire or tenure of employment or any termor condition of employment to discourage membership in alabor organization in violation of Section 8(a)(3) of theAct. GEARHART-OWEN INDUSTRIES, INC.2695.Respondent did not violate the Act in any other man-ner.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.7.Objections 2 and 7 filed by the Union are sustained tothe extent and for the reasons set forth in section V, 9, andI find that, by engaging in this conduct, Respondent pre-vented the employees from freely exercising their choice inthe February 12, 1975, election, and recommend that theelection be set aside and that a third election be directed.Thereis nomerit to Objection 6.THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I shall recommend that it be ordered tocease and desist therefrom and take certain affirmative ac-tion to effectuate the policies of the Act.Having found that on March 17 Respondent unlawfullyissued and placed in the personnel file of Calvin Apple anemployee counseling record because Apple had engaged inunion or protected concerted activity, I shall recommendthatRespondent be ordered to expunge that employeecounseling record and any record of that document fromits files and records. Similarly, having found that writtenrecords were prepared on March 5 of the protected con-certed activities in which Kathy Shaver and Judy Wood-dell participated and that copies of those written recordswere placed in the personnel files of those two employees,I shall recommend that Respondent be ordered to expungethose written notations and any other record of that inci-dent fromits filesand records.Having found that the location of Calvin Apple's ma-chine was moved as a reprisal for Apple's union or protect-ed concerted activities and as a warning to other employeesto cease speaking with or conferring with Apple, I shallrecommend that Respondent be ordered to relocateApple's machine to its former position in which, at the timeof the hearing, only materials are being stored.Having found that Respondent promulgated a writtenrule on February 25, 1975, to restrict employee movementthroughout the Fort Worth facility asa meansof impedingemployee activity on behalf of the Union and as part of acampaign to demonstrate how strictly operations will beconducted if the employees are represented, I shall recom-mend that Respondent be ordered to rescind that rule.Having found that the decision regarding Jimmy Apple'smerit review of April 1975 was influenced by his union orprotected concerted activities with the result that he re-ceived a lower wage increase than that to which he wasotherwise entitled, I shall recommend that Respondent beordered to reappraise him under criteria which excludeconsideration of his union or protected concerted activi-ties.Further, I shall recommend that Respondent be or-dered to make Jimmy Apple whole for any loss of earningshe may have suffered by reason of the discriminatory wagereview that he received in April 1975, with backpay to becomputed on a quarterly basis, making deductions for in-terim earnings, and with interest to be paid at the rate of 6percent per annum. F.W. Woolworth Company,90 NLRB289 (1950);Isis Plumbing & Heating Co.,138 NLRB 716(1962), enforcement denied on different grounds 322 F.2d913 (C.A. 9, 1963).Upon the foregoing findings of fact, and conclusions oflaw, and upon the entire record and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER18Respondent,Gearhart-Owen Industries, Inc.,FortWorth, Texas, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Threatening employees with discharge for engagingin union activity, promulgating and enforcing a no-distri-bution rule prohibiting distribution of union literature innonworking areas during nonworking time, threatening toimpose and imposing a rule 'restricting employee move-ment throughout its Fort Worth _facility where that rule isdesigned to impede employee activity in support of theUnion, threatening employees for engaging in protectedconcerted activities and issuing and causing notices to beplaced in personnel files of employees because they en-gaged in protected concerted activities, and creating theimpression of surveillance of employees' union or protect-ed concerted activities.(b)Moving employees' work locations in retaliation fortheir conduct of engaging in union or protected concertedactivities and as a warning to other employees to ceaseconferring with such employees concerning protected con-certed activities, suspending employees for engaging inunion or protected concerted activities, and limiting wageincreases because employees support a labor organization.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)Expunge from the personnel file of Calvin Apple,and from any other records maintained by Respondent,the employee counseling record issued to Apple on March17, 1975, and from the personnel files of Kathy Shaver andJudy Wooddell, and from any other records maintained byRespondent, the written records prepared on March 5,1975, of the protected concerted activities in which Shaverand Wooddell participated.(b)Relocate the milling machine operated by CalvinApple to the position which it formerly occupied prior tomoving it closer to the office.(c)Rescind the rule promulgated and published on Feb-ruary 25, 1975.(d)Reappraise the performance of Jimmy Apple underthe same criteria applied to other employees on April 1,1975, excluding any consideration of the union or protect-15 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDed concerted activities.in which he may have engaged, andmake him whole for any loss of pay which he may havesuffered as a result of the discrimination against him at thetime of the April 1975 evaluation, in the manner'set forthabove in the section of this Decision entitled, "The Reme-dy "(e)Preserve and, upon request,make available to theBoard or its agents all payroll and other records necessaryto compute the backpay dice to Jimmy Apple and to ascer-tain if there has been compliance with regard to the per-sonnel files of -the employees listed in the section of thisDecision entitled,"The Remedy."(f)Post at its Fort Worth,Texas, facility copies of theattached notice marked "Appendix."19Copies of said no-tice, on forms provided by the Regional Director for Re-19 In the event the Board'sOrder is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading "Postedby Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "gion 16,after being duly signed by Respondent's author-ized representative,shall be posted by Respondent imme-diately-upon receipt thereof, and be maintained by it for 60consecutive days thereafter,in conspicuous places, includ-mg all places,where notices to employees are customarilyposted.Reasonable steps shall be taken by Respondent toensure that said notices are not altered,defaced,or coveredby any,other material.(g)Notify the Regional Director for Region 16, in writ-mg, within 20 days from the date-of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the consolidated complaintbe, and it hereby is, dismissed insofar as it alleges unfairlabor practices by Respondent's solicitation to Jimmy Ap-ple to find anotherjob and by its offer of a monetary in-ducement to him to terminate his employment with Re-spondent.IT IS FURTHER ORDERED that the election conducted amongRespondent's employees on February 12, 1975, be set asideand that a third election be directed at an appropriate time.